Exhibit 10.3

 


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ClearOne Communications, Inc.
-and -
ClearOne Communications of Canada, Inc.
 
- and -
 
3814149 Canada, Inc. , 3814157 Canada Inc, Stechyson Family Trust, Jim
Stechyson, Norm Stechyson, and Heather Stechyson Family Trust
 

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
      


  Page No.
ARTICLE 1 – INTERPRETATION
2
 
1.1
Definitions
2
 
1.2
Time of the Essence
8
 
1.3
Calculation of Time
8
 
1.4
Business Days
8
 
1.5
Currency
8
 
1.6
Headings
8
 
1.7
Plurals and Gender
8
 
1.8
Statutory References
8
 
1.9
Construction
9
 
1.10
Exhibits
9
 
 
 
 
ARTICLE 2 – PURCHASE AND SALE OF PURCHASED SHARES
9
 
2.1
Purchase and Sale of Purchased Shares
9
 
2.2
Purchase Price
9
 
 
 
 
ARTICLE 3 – CLOSING ARRANGEMENTS
10
 
3.1
Place of Closing
10
 
3.2
Delivery of Certificates
10
 
3.3
Payment of Purchase Price
11
 
3.4
Payoff of Liabilities/Merchaniaries of Holdback
12
 
3.5
Lock Up
13
 
 
 
 
ARTICLE 4 – REPRESENTATION AND WARRANTIES
13
 
4.1
Representations and Warranties of the Vendors
13
 
4.2
Representations and Warranties of the Purchase and the Parent
35
 
4.3
Non-Waiver
37
 
4.4
Nature and Survival of Vendor’s Representations and Warranties
37
 
4.5
Survival of Purchaser’s and Parent’s Representations and Warranties
37
 
4.6
Vendors Covenants
37
 
 
 
 
ARTICLE 5 – CONDITIONS PRECENDENT TO THE PERFORMANCE BY
THE PARTIES OF THEIR OBLIGATIONS UNDER THIS AGREEMENT
 
38
 
5.1
The Purchaser’s Conditions
38
 
5.2
Conditions of the Vendors
41
 
5.3
Waiver by Purchaser
43
 
5.4
Waiver by Vendors
43
 
 
 
 
ARTICLE 6 – INDEMNIFICATION
43
 
6.1
Indemnification by Vendors
43
 
6.2
Indemnification by the Purchase and the Parent
44
 
6.3
Limitation of Liability
44

(ii)


 
 
6.4
The Parent’s Guarantee
44
 
6.5
Procedure for Indemnification
44
 
6.6
Additional Rules and Procedures
45
 
6.7
Rights Cumulative
46
 
6.8
GST
47
 
6.9
Set-Off Rights
47
 
6.10
Exception
47
 
 
 
 
ARTICLE 7 – GENERAL
47
 
7.1
Public Notices
47
 
7.2
Term Sheet
48
 
7.3
Confidentiality
48
 
7.4
Stand-Off
48
 
7.5
Expenses
48
 
7.6
Further Assurances
48
 
7.7
Assignment and Enurement
48
 
7.8
Entire Agreement
49
 
7.9
Waiver
49
 
7.10
Notices
49
 
7.11
Severability
50
 
7.12
Execution by Facsimile
50
 
7.13
Counterparts
51
 
7.14
Governing Law and Jurisdiction for Disputes
51
 
7.15
Resolution of Disputes by Arbitrator
51
 
7.16
Remedies
51
 
7.17
Undisputed Amounts
52
 
7.18
Survival
52
 
7.19
Good Faith
52


 
(iii)


 



SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT made as of the 16th day of August, 2002
 
B E T W E E N:


ClearOne Communications of Canada Inc.., a corporation incorporated under the
laws of the Province of New Brunswick, Canada, and wholly owned by Gentner
Ventures, Inc., a corporation organised under the laws of the State of Utah,
United States;


(the “Purchaser”)


- and -


ClearOne Communications, Inc., a corporation incorporated under the laws of the
State of Utah, United States, and the sole shareholder of Gentner Ventures, Inc.


(the “Parent”)


- and -


3814149 Canada, Inc. , 3814157 Canada Inc Stechyson Family Trust, Jim Stechyson,
Norm Stechyson and Heather Stechyson Family Trust


(collectively, the “Vendors”)




RECITALS:


1. The Vendors are the owners of all of the issued and outstanding shares in the
capital of Stechyson Electronics Ltd., a corporation organised under the Canada
Business Corporations Act (the “Corporation”); and


2. The Vendors wish to sell to the Purchaser and the Purchaser wishes to
purchase from the Vendors all of the issued and outstanding shares in the
capital of the Corporation.


NOW THEREFORE in consideration of the mutual covenants set out in this Agreement
and for other good and valuable consideration (the receipt and sufficiency of
which is hereby irrevocably acknowledged), the parties agree as follows:




1


 
ARTICLE 1   - INTERPRETATION


1.1  Definitions


Throughout this Agreement, except as otherwise expressly provided, the following
words and expressions shall have the following meanings:


(a) “Accredited Investor” has the meaning set out in Regulation D, Rule 501(a)
of the Securities Act of 1933, and


(b) “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, taxes, liens, losses, damages of any
kind, expenses and fees, including court costs and attorney fees and expenses


(c) "Ordinary Course of Business" means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).


(d) “Accepting Party” has the meaning attributed thereto in Section 7.18;


(e) “Accounts Receivable” has the meaning attributed thereto in Section 4.1(v);


(f) “Act” has the meaning attributed thereto in Section 7.15;


(g) “Affiliate” shall have the meaning given to it in the Business Corporations
Act (Ontario);


(h) “Agreement”, “this Agreement”, “the Agreement”, “hereof”, “herein”,
“hereto”, “hereby”, “hereunder” and similar expressions mean this share purchase
agreement, including all of its exhibits and all instruments supplementing,
amending or confirming this Agreement. All references to “Articles” or
“Sections” mean and refer to the specified Article or Section of this Agreement;


(i) “Arm’s Length” has the meaning attributed thereto in the Tax Act and the
related jurisprudence;


(j) “Authority” means any governmental authority, body, agency or department,
whether federal, provincial or municipal and any court, tribunal or similar
body;


(k) “Balance Sheet” means the audited balance sheet of the Corporation as at
October 31, 2001 forming part of the Financial Statements;


(l) “Business” means the business presently carried on by the Corporation
consisting of the distribution and sale of services, audio /video products and
accessories;


2


(m) “Business Day” means any day which is not a Saturday, a Sunday or a day
observed as a holiday under the laws of the Province of Ontario, the federal
laws of Canada applicable to the Province of Ontario, or the State of Utah,
United States;


(n) “Cash” shall mean Canadian dollars, which amounts shall be in the cash
accounts of the Corporation as of the Time of Closing
 
(o) “Claim” has the meaning attributed thereto in Section 6.1;


(p) “Closing” means the completion of the transactions described in this
Agreement and Closing shall be deemed to have occurred and shall be effective at
such time that counsel for Vendors and counsel for Parent shall have each faxed
to the other instructions to deliver all documents, certificates and instruments
held in trust by such counsel to his respective client and funds required to
wired at Closing shall have been received in the account designated by Vendors;


(q) “Closing Date” or “Date of Closing” means the date on which Close shall be
deemed to have occurred;


(r)  “Closing Financial Statements” means the unaudited balance sheet, income
statement, and statement of cash flow as of the closing date, and the nine-month
period ended on July 31, 2002 and an internal trial balance which shows shows
all accounts of the Corporation including but not limited to assets,
liabilities, equity, sales, expenses, and income as of the August 16, 2002 along
with a bring-down certificate as of the Closing Date signed by Norm Stechyson e
 
(s)  “Corporation” means Stechyson Electronics Ltd., a corporation incorporated
under the Canada Business Corporations Act, and its successors;
 
(t)  “Cost of Goods Sold” means the purchase price of products plus applicable
exchange rate, duties, brokerage and freight, less any applicable discounts and
rebates payable in relation to the products and less any wages paid in relation
to the services provided.


(u) “Debt” means all current liabilities and long term debt of the Corporation;


(v) “Deficiency” shall have the meaning as defined in Section 2.2(ii)(b);


(w) “EBITDA” means earnings before interest, taxes, depreciation and
amortization calculated in accordance with U.S. GAAP;


(x) “Encumbrance” means any mortgage, lien (including any construction lien or
certificate of action filed with respect thereto), pledge, charge, security
interest, restriction, claim, set-off or encumbrance of any nature whatsoever;


3


(y) “Environmental Laws” means all applicable Laws relating in whole or in part
to the pollution or protection of the environment, occupational or public health
and safety, Hazardous Substances.
 
        (z)  “Holdback Funds” has the meaning set forth in Section 3.3(e);
 
    (aa) “Holdback Account” has the meaning set forth in Section 3.3(e).
 
(bb) “ETA” means the Excise Tax Act (Canada);


(cc) “Financial Statements” means the Closing Financial Statements, and the
audited financial statements of the Corporation for the fiscal year ended
October 31, 2001, consisting of balance sheet as of those dates, statement of
income (loss) and retained earnings (deficit) and, for the fiscal years ended
October 31, 1999 and October 31, 2000, unaudited financial statements consisting
of balance sheets, statements of income (loss) and retained earnings (deficit),
statements of cash flows and all notes thereto, copies of which are annexed as
Exhibit 1.1(cc) hereto;


(dd) “Future Products” means products created, developed or distributed by the
Corporation, as same may be further developed, modified or enhanced from time to
time, after the date of this Agreement;


(ee)  “GAAP” means Canadian generally accepted accounting principles applied on
a consistent basis and which are in accordance with recommendations from time to
time of the Canadian Institute of Chartered Accountants (as published in the
CICA handbook) at the date on which such generally accepted accounting
principles are applied;


(ff)  “Governmental Entity” means Canadian federal and provincial regulatory and
taxing authorities;


(gg) “Gross Sales” shall mean sales of all Products and services invoiced during
the applicable period.


(hh) “GST” means all Taxes payable under the ETA or under any provincial
legislation similar to the ETA and any reference to a specific provision of the
ETA or any such provincial legislation shall refer to any successor provision
thereto of like or similar effect;


(ii) “Hazardous Substance” means a Substance which is or is deemed to be alone,
or in any combination, any pollutant, contaminant, waste, solid waste, liquid
waste, industrial waste, hazardous waste, hazardous toxic, dangerous substance
or dangerous good, a deleterious substance, a pollution or contamination or any
other substance or material currently or hereafter prohibited, controlled or
regulated under any Environmental Laws whether or not such substance is defined
as hazardous under the Environmental Law.


(jj)  “Indemnified Party” has the meaning attributed thereto in Section 6.5;


4


(kk) “Indemnifying Party” has the meaning attributed thereto in Section 6.5;


(ll) “Intellectual Property” means all intellectual property of any nature owned
or used by the Corporation which is reasonably necessary in the operation of the
Business, including, but not limited to, all trade names (including, for
certainty, the trade names “OM Video “ and “Omvideo.ca”, domain names, business
names, service marks, logos, trademarks, certification marks, distinguishing
guises, industrial designs, copyrights, copyrightable works, formulae,
processes, research data, technical expertise, know how, trade secrets,
inventions and patents, whether domestic or foreign and whether registered or
unregistered, whether in existence or now under development and all applications
for registration in respect thereof, any rights to royalties, any claims for
past infringements of such Intellectual Property (but only to the extent they
exist and are legal) and including such intellectual property listed in Exhibit
1.1(ll) to this Agreement;


(mm) “Inventories” has the meaning attributed thereto in Section 4.1(u);


(nn) "Laws” means all applicable federal, provincial, municipal or local laws,
statutes, regulations, ordinances, rules, guidelines, orders, directives or
other requirements of any Authority.


(oo) “Lease” means the lease between Commercial Property Developments as
landlord and the Corporation, dated August 1, 2000 and amended on February 1,
2002;


(pp) “Liability” means any direct or indirect indebtedness, liability, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, secured or unsecured.


(qq) “Location” means the premises leased by the Corporation pursuant to the
Lease;


(rr) “Material Adverse Effect” means, where used in relation to the Corporation,
a material adverse effect on the business, operations, assets, financial
condition or prospects of the Corporation, as the case may be;


(ss) “Material Change” means a material adverse change in the condition,
business, operations, prospects, affairs, assets and personnel of the Business;


(tt) “Operating Profit Margin” shall mean income (determined according to US
GAAP) before interest and taxes and the items listed in Exhibit 2.2(ii)(b).


(uu) “Net Working Capital” shall mean an amount which shall be calculated as the
net amount of current assets less current liabilities, specifically defined as
[(Cash + short-term investments + accounts receivable + other receivables +
inventory + prepaid expenses + GST credits + any other non-capital assets) less
(accounts payable + accruals + unearned or deferred revenues + currency exchange
premiums + payroll payable + commissions payable + payroll benefits payable +
taxes payable + any other liabilities due to others within the period of the
next 12 months)];


5


(vv)  “Offer” means an attempt or solicitation to buy securities of the
Corporation or an interest in its securities, or to acquire a substantial
portion of its assets, for value;


(ww) “Options” has the meaning attributed thereto in Section 4.1(e);


(xx) “Parent” means ClearOne Communications, Inc., a corporation organised under
the laws of the State of Utah, United States, Inc.;


(yy) “Parties” means, collectively, the Purchaser, the Parent and each of the
Vendors, and “Party” means any of them;


(zz)  “Payment” has the meaning attributed thereto in Section 6.8;


(aaa) “Person” means an individual, partnership, unincorporated association,
organization, syndicate, corporation, trust and a trustee, executor,
administrator or other legal or personal representative;


(bbb)  “Plans” means all plans, arrangements, programs, policies, practices or
undertakings, whether oral or written, formal or informal, funded or unfunded,
registered or unregistered which the Corporation is a party to or bound by or
under which the Corporation has any liability or which has any application to
the employees of the Corporation relating to retirement savings, pensions or
benefits, including any defined benefit pension plan, defined contribution
pension plan, group registered retirement savings plan, or supplemental pension
or retirement plan, or any bonus, profit sharing, stock option, share purchase,
stock appreciation, deferred compensation, incentive compensation, supplemental
unemployment benefits, hospitilization, health, dental, disability, life
insurance, death or survivor’s benefit, employment insurance, vacation pay,
severence or termination pay or other benefit plan with respect to any of its
employees, retired employees or former employees and individuals working on
contract with the Corporation or other individuals providing services to the
Corporation of a kind normally provided by employees, or eligible dependents of
any such person;


(ccc)  “Products” means the audio products, video products, and audio/video
accessories and services currently provided, distributed and sold by the
Corporation;


(ddd)  “Pro Rata Portion” and “Pro Rata Portions” have the meanings attributed
thereto in Section 2.1;


(eee) “Purchased Shares” means the shares listed in Exhibit 4.1(f) which are all
of the_ issued and outstanding common shares in the capital of the Corporation;


(fff)  “Purchase Price” has the meaning attributed thereto in Section 2.2;


6


(ggg)  “Purchaser” means ClearOne Communications of Canada Inc., a corporation
incorporated under the laws of the Province of New Brunswick, Canada and wholly
owned by Gentner Ventures, Inc., a corporation organised under the laws of the
State of Utah, United States;


(hhh)  “Real Property” means any real property, whether owned or leased, and
used for the conduct of the Business or previously used for such purpose;


(iii)  “Regulatory Approvals” means all necessary approvals, permits, sanctions,
rulings, orders or consents from any Authority or self-regulatory organization
within or outside of Canada with respect to the transactions contemplated by
this Agreement;


(jjj) "Security Interest" means any mortgage, pledge, lien, encumbrance, charge,
or other security interest


(kkk)“Substance” means any substance, waste, liquid, gaseous or solid matter,
fuel, micro-organism, sound, vibration, heat, odour, radiation, energy vector,
plasma, and organic or inorganic matter.


(lll)  “Tax Act” means the Income Tax Act (Canada);


(mmm) “Tax” ;“Tax” or “Taxes” shall mean all federal, provincial, municipal,
state, local, foreign and other duties, levies, taxes, assessments,
reassessments or other Government charges of any nature whatsoever, including,
without limitation, income, estimated income, capital, land transfer,
value-added, business, occupation, franchise, property, sales, transfer, use,
employment, wage, payroll, commercial rent or withholding taxes, workers
compensation levies, customs excise duties, social security and unemployment
insurance charges and retirement contributions, including interest, penalties,
fines and additions in connection therewith for which the Corporation may be
liable;


(nnn)  “Tax Return” means any return, report, information return, election,
designation or other document (including any related or supporting information)
with respect to Taxes;


(ooo)  “Time of Closing” means 4:00 PM on the Closing Date or such other time as
the Purchaser and the Vendors may agree upon;


(ppp)  “Threshold” has the meaning attributed thereto in Section 6.6(f);


(qqq)  “Third Party Claim” has the meaning attributed thereto in Section 6.5;


(rrr)  “Undisputed Amount” has the meaning attributed thereto in Section7.17;
and


(sss)  “Vendors” has the meanings set forth in the recitals, above.




7


 

1.2  
Time of the Essence



Time shall be of the essence in and of this Agreement and every part hereof. Any
extension, waiver or variation of any provision of this Agreement shall not be
deemed to affect this provision and there shall be no implied waiver of this
provision.



1.3  
Calculation of Time



Unless otherwise specified, time periods within or following which any payment
is to be made or act is to be done shall be calculated by excluding the day on
which the period commences and including the day on which the period ends. Where
the last day of any such time period is not a Business Day, such time period
shall be extended to the next Business Day following the day on which it would
otherwise end.



1.4  
Business Days



Whenever any action to be taken or payment to be made pursuant to this Agreement
would otherwise be required to be made on a day that is not a Business Day in
the United States or in Canada, such action shall be taken or such payment shall
be made on the first Business Day that is a Business Day both in the United
States and in Canada on the following such day.



1.5  
Currency



Unless otherwise specified, all references to amounts of money in this Agreement
refer to Canadian currency. Conversions to/from U.S. dollars shall be made in
accordance with the rates published in the Wall Street Journal for the date
prior to the date when the conversion needs to be made.



1.6  
Headings

 
The descriptive headings preceding Articles and Sections of this Agreement are
inserted solely for convenience of reference and are not intended as complete or
accurate descriptions of the content of such Articles or Sections. The division
of this Agreement into Articles and Sections shall not affect the interpretation
of this Agreement.

 

1.7  
Plurals and Gender

 
The use of words in the singular or plural, or referring to a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such persons or circumstances as the context otherwise permits.
 

1.8  
Statutory References

 
8


 
Any reference to a statute shall mean the statute in force as at the date of
this Agreement (together with all regulations promulgated thereunder) as the
same may be amended, re-enacted, consolidated or replaced from time to time, and
any successor statute thereto, unless otherwise expressly provided.



1.9  
Construction



The words “including”, “include”, and “includes” shall mean “including without
limitation”, “include, without limitation” and “includes, without limitation”,
respectively.



1.10  
Exhibits



The Exhibits described herein and annexed hereto are incorporated by this
reference and are deemed to form part of this Agreement.
 
ARTICLE 2  - PURCHASE AND SALE OF PURCHASED SHARES



2.1  
Purchase and Sale of Purchased Shares



Subject to the terms and conditions of this Agreement, at the Time of Closing,
each of the Vendors (as beneficial owner) shall sell, convey and assign those of
the Purchased Shares set out opposite his or her name on Exhibit 3.3(a) free and
clear from all liens, charges and encumbrances for that portion of the Purchase
Price set out opposite each Vendor’s name in Exhibit 3.3(a) (each such portion
being that Vendor’s “Pro Rata Portion” and, collectively, the Vendors’“Pro Rata
Portions”), and the Purchaser shall purchase such shares.



2.2  
Purchase Price



The consideration to be paid by the Purchaser for the Purchased Shares shall be
US$8,000,000 subject to adjustments set out herein. Payment of the Purchase
Price is more fully described in Section 3.3, below.


(i) Pre Closing Adjustments:


The Cash Proceeds (as hereinafter defined) and the Purchase Price shall be
decreased by the amount that Purchaser or Parent has paid as of Closing to
Corporation or any affiliate pursuant to that certain letter agreement dated
April 18, 2002, a copy of which is attached hereto as Exhibit 2.2(i) which
amounts the Parties agree shall constitute a non-refundable deposit toward the
Purchase Price. The Vendors do hereby agree that notwithstanding the fact that
such amount was not paid to any of them, such payments constitute part of the
Purchase Price.


(ii) Post Closing Adjustments:


(a)  Within six months following Closing, Purchaser shall examine the financial
records of Corporation and determine if the following conditions (the “Post
Closing Conditions”) existed at the Time of Closing: (a) Corporation had in its
accounts at least $300,000 Canadian Cash (which for purposes of this calculation
will not include
9


checks which were in the possession of the Corporation at the time of Closing
but have not been honoured and collected as of the date of this calculation) ,
(b) Corporation had a minimum of $675,000 Canadian Net Working Capital, (c)
Corporation had no long-term liabilities and (d) there were no amounts owing on
any line of credit of the Corporation. If any of these conditions have failed to
exist at the Time of Closing, then, if the failure is as to (a), (b) or (c)
above then Purchaser shall draw from Holdback Funds an amount sufficient to
remedy the deficiency, and if the failure is as to (d) above, Purchaser shall
draw from Holdback Funds an amount necessary to pay off all amounts outstanding
pursuant to any line of credit Purchaser may draw such amounts as provided above
from the Holdback Funds without notice and without complying with the procedure
set out in Article 6 hereof, (without limitation, without complying with the
procedures set out in Section 6.9 hereof) and seek additional remedies for any
deficiency. . Purchaser’s calculations to determine if the above conditions were
met, shall be unilateral and not subject to discussion with Vendors. Within 10
days following any draw, Purchaser shall provide a courtesy notice to Vendors
that such draws from Holdback Funds have been made and provide such information
as is reasonably requested by Vendors.


(b) Subject to Section 2.2(ii)(c) below, if during the ninety (90) day period
following Closing, Corporation requires Cash in excess of the amount in the
Corporation’s accounts at the Time of Closing (the “Deficiency”), then Purchaser
may draw from the Holdback Funds without notice and without complying with the
procedure set out in Article 6 hereof, (without limitation, without complying
with the procedures set out in Section 6.9 hereof) an amount sufficient to fund
such Deficiency, but not to exceed Can $150,000, and the Purchase Price shall be
reduced by such amount. The determination of the Deficiency by Purchaser shall
be unilateral and not subject to discussion with Vendors. The expense items
listed on Exhibit 2.2(ii)(b) shall not be included in the calculation of the
Deficiency. Exhibit 2.2(ii)(b) must be signed by all parties in order to be
operative.


(c) If the Corporations Net Working Capital at Closing exceeds Can$675,000, then
the amount that may be drawn from the Holdback Funds pursuant to Section
2.2(ii)(a) or (b) above or to satisfy obligations owed pursuant to the pending
audit by the Canada Customs and Revenue Agency shall be decreased by the amount
that the Corporation’s Net Working Capital exceeds Can$675,000.


ARTICLE 3  - CLOSING ARRANGEMENTS



3.1  
Place of Closing



The Closing shall take place at the Time of Closing by express delivery of
executed documents to each party’s counsel in trust with faxed instructions for
disbursal or by another means agreed upon by the Purchaser and the Vendors.



3.2  
Delivery of Certificates



The Vendors shall transfer and deliver to the Purchaser’s counsel prior to the
Time of Closing share certificates representing the Purchased Shares duly
endorsed in blank for transfer, or accompanied by irrevocable security transfer
powers of attorney duly executed in blank. The
 
10


Vendors shall take such steps as shall be necessary to cause the Corporation to
enter the Purchaser upon the books of the Corporation as the holder of the
Purchased Shares and to issue share certificates to the Purchaser representing
the Purchased Shares purchased by it. Purchaser’s counsel shall deliver the
share certificates to Purchaser upon Closing.



3.3  
Payment of Purchase Price 



Subject to the pre closing and post closing adjustments provided for above, the
Purchase Price shall be paid by the Purchaser in the following manner:
 
(a)  By delivery to the Vendors at the Closing by wire transfer of $5,000,000
less $324,000 totalling $4,676,000 to an account of James B. Curran, (pursuant
to instructions to be delivered by Mr Curran) who is hereby appointed by
Vendor’s and each of them as Vendors’ agent to receive such wire transfer and
Vendors agree that wire of funds to Mr Curran constitutes delivery of funds to
each of the Vendors. The respective Pro Rata Portions, of each Vendor in the
Purchase Price is as set out on Exhibit 3.3(a) and as adjusted pursuant to
Paragraph 2.2 above;
 
(b)  US $1,600,000 by wire transfer to CIBC World Markets pursuant to the
written agreement attached hereto as Exhibit 3.3(b) which provides irrevocable,
not subject to amendment, instructions to CIBC World Markets to purchase over a
period of ninety (90) days in the market, shares of ClearOne common stock based
upon the formula set out therein;
 
(c)  IF the separate operations of the Corporation, during the 12-month period
beginning on Date of Closing and ending 12 months after the Date of Closing (the
“Earn Out Calculation Period”) achieves the following earn out criteria, then an
amount of earn out calculated as follows shall be paid in the manner set forth
below:


11


Earn Out Criteria
 
“Earn Out Amount”
 
1. IF the Corporation’s Gross Sales during the Earn Out Calculation Period
exceed Canadian $11,900,000 (“Earn Out Sales”).
2. IF the Corporation’s Operating Profit Margin during the Earn Out Calculation
Period exceeds 15.6% (“Earn Out OPM”).
 
3. IF Jim Stechyson is fired by Corporation following Closing without “Cause” as
that term is defined in the Employment Agreement attached hereto as Exhibit
4.6(a)(1)
 
    1.  THEN an amount equal to (Earn Out Sales - C$11,900,000) multiplied by US
$0.3077, up to a maximum of US $400,000 shall be paid pursuant to the following
subsection.
 
By way of examples only:
 
if Earn Out Sales are Can$12,800,000 , minus Can$ 11,900,000, equals Can$900,000
multiplied by .3077 equals US$276,930
 
If Earn Out Sales are Can$ 13,200,000, minus Can$ 11,900,000 multiplied by .3077
equals $US400,010 and the Earn Out Amount would be $US400,000.
 
    2.  THEN an amount equal to (Earn Out OPM) - (15.6%) multiplied by US
$800,000 up to a maximum of US$400,000 shall be paid pursuant to the following
subsection. By way of examples only:
 
        if Earn Out OPM is 16.1%, the calculation would be as follows:
 
16.1% minus 15.6% equals .5%
 
Ignore the % sign
 
.5 multiplied by $800,000 US equals $400,000US
 
if Earn Out OPM is 15.9%,minus 15.6% equals .3%
 
Ignore the % sign
 
.3 multiplied by $800,000 equals $US240,000
 
3. THEN $800,000 US_shall be paid pursuant to the following subsection.
 
   

12




(d) The Earn Out Amount will be paid (promptly following determination) in cash
wired to CIBC World Markets for the purchase over a period of ninety (90) days
in the market, of shares of ClearOne Common Stock pursuant to the written
agreement attached hereto as Exhibit 3.3(b) which provides irrevocable, not
subject to amendment, instructions to CIBC World Markets to purchase shares of
ClearOne common stock. Determination by Purchaser of the Earn-Out conditions
shall be unilateral and not subject to discussion with Vendors. ; Purchaser
shall act reasonably to promptly calculate any Earn Out Amount .


(e) Transfer of US $600,000 (the “Holdback Funds”) to a separate account held by
Parent (the “Holdback Account”), to be disbursed in accordance with the terms
hereof.; The Holdback Account shall be at a commercial bank in the United
States. The Holdback Funds shall be invested in a money market account with such
bank and shall be invested for liquidity rather than highest return. The
interest earned on the Holdback Funds shall be considered part of the Holdback
Funds, and will be disbursed in accordance with this agreement.


3.4  Payoff of Liabilities/Mechanics of Holdback
 
    (a)  Excluding ordinary course of business trade payables which are not in
default, payroll tax not in default, and sales taxes not in default prior to
Closing the Vendors will cause the Corporation to pay-off those liabilities set
forth on Exhibit 3.4(a), and those set forth in the Closing Financial
Statements, and any liabilities of the Corporation accruing prior to the date of
Closing and not reflected thereon (the “Liabilities”);
 
    (b)  To the extent that the Cash or Net Working Capital remaining in the
Corporation following the Closing is insufficient to pay-off the Liabilities
then Purchaser may draw an amount from Holdback Funds sufficient to pay-off such
liabilities and Purchaser may draw such amount without notice and without
complying with the procedures set out in Article 6 hereof, (without limitation,
without complying with the procedures set out in Section 6.9 hereof)
 
Without limitation, the Parties agree that the Holdback Funds will be available
to satisfy any obligation of the Corporation based on the pending audit by the
Canada Customs and Revenue Agency without notice and without complying with the
procedure set out in Article 6 hereof, (without limitation, without complying
with the procedures set out in Section 6.9 hereof) and seek additional remedies
for any deficiency.
 
    (c)  If at the end of the six month period following Closing all of the Post
Closing Conditions have been determined by Purchaser to have been met, then
Purchaser shall transfer to the Vendors 1/3 of the Holdback Funds which remain
in the Holdback Account, pro rata as set out in Exhibit 3.3 (a)
 
    (d)  At such time that Purchaser shall have received from its Canadian
counsel reasonable assurances that the pending audit by the Canada Customs and
Revenue Agency has been completed and that there is a final determination that
there is no liability
 
13


 
owed by the Corporation based on such audit, then Purchaser shall transfer to
the Vendors 25% of the Holdback Funds which remain in the Holdback Account, pro
rata as set out in Exhibit 3.3 (a)
 



3.5  Lockup
 
    All shares of ClearOne common stock purchased pursuant to Paragraphs 3.3
(b), (c) and (d) shall be subject to the Lockup Agreement the form of which is
attached hereto as Exhibit 3.5 and which shall generally prohibit the resale of
any such shares for a period of 12 months as to 3814157 Canada Inc, Jim
Stechyson, and Heather Stechyson Family Trust and 90 days as to 3814149 Canada,
Inc., Stechyson Family Trust, Norm Stechyson, from the date of purchase.
 


ARTICLE 4   - REPRESENTATIONS, WARRANTIES, AND COVENANTS


 
4.1  Representations and Warranties of the Vendors

The Corporation and the Vendors and each of them, jointly and severally
represent and warrant to the Purchaser and the Parent (and acknowledge that the
Purchaser and the Parent are relying on such representations and warranties in
completing the transactions contemplated by this Agreement) that as of the
Closing Date:


(a)  Corporate
 
The Corporation is a corporation duly incorporated and organized and is validly
existing and in good standing under the federal laws of Canada and the Province
of Ontario and has all necessary corporate power, authority and capacity to own
its properties and assets and to carry on the Business as presently conducted.
The Corporation is a private company as that term is defined in the Securities
Act (Ontario). Neither the nature of the Business nor the location or character
of the property owned or leased by the Corporation requires the Corporation to
be registered, licensed or otherwise qualified in any jurisdiction other than in
Ontario, where as at the Time of Closing it shall be duly registered, licensed
or otherwise qualified for such purpose. Copies of the articles and by-laws of
the Corporation, including any amendments thereto, are attached hereto as
Exhibit 4.1(a).


(b)  Subsidiaries

The Corporation does not own, directly or indirectly, nor has it agreed to
acquire (i) any of the outstanding shares or securities convertible into shares
of any other corporation, or (ii) any participating interest in any partnership,
joint venture or other business enterprise.


(c)  Binding Agreement, Validity of Transactions

Vendors, and Corporation and each of them has full power and authority
(including full corporate and trust power and authority) to execute and deliver
this
 
14


 
 Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the board of directors of Corporation and the
trustees of all vendors have duly authorized the execution, delivery, and
performance of this Agreement. This Agreement constitutes a legal, valid, and
binding obligation of the Vendors and the Corporation and each of them,
enforceable against each in accordance with its terms (subject, as to the
enforcement of remedies, to bankruptcy, reorganization, insolvency, moratorium,
and other laws relating to or affecting creditors’ rights generally and subject
to the availability of equitable remedies). The execution and delivery of this
Agreement by the Vendors and the Corporation , the consummation of the
transactions contemplated by this Agreement and the fulfilment by the Vendors
and Corporation of the terms, conditions and provisions hereof do not and will
not, except as set out in Exhibit 4.1(c):
 
    (i)  Contravene, or conflict with or violate or result in the breach or
default (with or without the giving of notice or lapse of time, or both) or
acceleration of any obligations of any of the Vendors or the Corporation under,
or require the consent or approval of any Person under:
 
    (A)  Any constitution, statute, law, or rule, applicable to such Vendor or
the Corporation;
 
    (B)  any judgment, order, writ, injunction, ruling or decree of any court or
of any Authority which is presently applicable to such Vendor or the
Corporation;
 
    (C)  the articles, by-laws or any resolutions of the Corporation or
amendments thereto or restatements thereof;
 
    (D)  the constituent documents of the Vendors’, as applicable; or
 
    (E)  the provisions of any agreement, arrangement or understanding to which
such Vendor or the Corporation is a party or by which any of them are bound.
 
    (ii)  create in any party the right to accelerate, terminate, modify or
cancel any agreement to which the Corporation or any Vendor is a party, and
Vendors further represent and warrant that there are no single source suppliers
for any item it purchases from its suppliers.
 
    (iii)  require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which any of Corporation or Vendor is a
party or by which it is bound or to which any of its assets is subject (or
result in the imposition of any Security Interest upon any of its assets).
 
    (iv)  require any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement. Corporation and Vendors have obtained each and every third party
 
15


 
consent necessary to accomplish the intent of this Agreement. Neither
Corporation nor any Vendor has any liability or obligation to pay any fees to
any broker, finder, with the exception of a nominal filing fee which must paid
in connection with a post closing notice with Investment Canada
 
(d)  Licences, Permits and Authorizations

The Corporation has conducted the Business in compliance with, and the
Corporation holds all licenses, permits and authorizations necessary for the
lawful operation of the Business pursuant to, all applicable statutes, laws,
ordinances, rules and regulations of all Authorities having jurisdiction over
the Corporation or over any part of the Business, all of which licenses, permits
and authorizations are listed on Exhibit 4.1(d) and all of which are valid and
subsisting and in good standing with no violations in respect thereof as of the
date of this Agreement.


 
(e)  Capitalization

The authorized share capital of the Corporation is as follows:. an unlimited
number of common shares, one vote per share, discretionary dividends, an
unlimited number of Class A preferred shares, Class B preferred shares, Class C
preferred shares, Class D preferred shares, Class E preferred shares, Class F
preferred shares, all of which are non-voting, redeemable and retractable. The
number of shares that are issued and outstanding are as set forth on Exhibit
4.1(e). The issued and outstanding share capital has been duly and validly
issued and is outstanding as fully paid and non-assessable shares in the capital
of the Corporation. There are no outstanding securities (of any kind)
convertible into or exchangeable or exercisable for any shares of the capital
stock of the Corporation, nor does the Corporation have outstanding any rights
to subscribe for or to purchase, or any options rights or warranties for the
purchase of, or any agreements providing for the issuance of, any shares of its
capital stock or any securities convertible into or exchangeable or exercisable
for any shares of its capital stock. On the Closing Date, the Purchased Shares
shall constitute all the issued and outstanding shares in the capital of the
Corporation and all of the Options shall have been extinguished and shall be
void and of no further effect.
 
 
(f)  Ownership of Purchased Shares/Authority

The Vendors are the only registered and beneficial owners of the Purchased
Shares free and clear of any Encumbrances, owning the number of shares set out
beside each Vendors’ name in Exhibit 4.1(f) attached hereto. There is no
contract, option or other right of another binding upon or which at any time in
the future may become binding upon any of the Vendors to sell, transfer, assign,
pledge, charge, mortgage or in any other way dispose of or encumber any of the
Purchased Shares, respectively, other than pursuant to this Agreement.


 
(g)  Financial Statements


The Financial Statements present fairly the financial position of the
Corporation as of and for the periods stated therein, have been prepared in
accordance with (Canadian) GAAP, applied on a consistent basis throughout the
periods covered thereby and consistent with prior fiscal years of the
Corporation. The Balance Sheet presents fairly a true and complete statement of
the assets, liabilities (whether accrued, absolute,
 
 
16


 
contingent or otherwise) and financial condition of the Corporation as of the
dates stated therein, and the statements of income (loss) and retained earnings
(deficit) and, for the periods covered thereby, statement of cash flows forming
a part of the Financial Statements accurately set forth the results of the
operations of the Corporation and the source and application of the funds
thereof throughout the periods covered thereby. The Corporation has not produced
or had prepared audited financial statements for any period ending, or as at a
date, after October 31, 2001 nor are any of the Vendors in possession of such
financial statements.
 
(h)  Absence of Undisclosed Liabilities
 
Except to the extent reflected or reserved against in the Balance Sheet or
incurred subsequent to the date thereof and disclosed in Exhibit 4.1(h)(1) and
except normal trade creditors payable in the ordinary and normal course of
business, the Corporation does not have any outstanding indebtedness or any
liabilities or obligations (whether accrued, absolute, contingent or otherwise)
nor any outstanding commitments or obligations of any kind whether or not such
obligations or commitments are presently considered liabilities of the
Corporation under Canadian GAAP. At the Time of Closing, all long-term debt of
the Corporation shall be paid in full. Corporation will not during the period
between the date of this agreement and Closing make any payments other than in
the Ordinary Course of Business and as are set out in Exhibit 4.1(h)(2).
 
 
(i)  Tax Matters
 
Except as disclosed in Exhibit 4.1(i):
 
    (i)  The Corporation has duly filed on a timely basis with the appropriate
Governmental Entities, all Tax Returns required to be filed for taxable periods
ending on or before the Closing Date. All such Tax Returns are true, correct and
complete in all material respects. To the best of the Corporation’s knowledge,
no such Tax Return contains any misstatement or omits any statement that should
have been included therein. No Tax Return has been amended. The Corporation is
not the beneficiary of any extension of time within which to file any Income Tax
Return.
 
    (ii)  The tax liability of the Corporation for previous taxation periods is
as indicated in its Tax Returns. All Taxes shown as due on such Tax Returns or
otherwise due or claimed to be due by any Governmental Entity have been paid.
All instalments, assessments and reassessments of which the Corporation is aware
of or has received notice of and all other Taxes which are due and payable by
it, have been paid in full. Reserves and provisions for Taxes accrued but not
yet due on or before the Closing Date as reflected in the Corporation’s
Financial Statements are adequate as of the date of the Corporation’s Financial
Statements, in accordance with Canadian generally accepted accounting
principles. No deficiencies for Taxes have been proposed, asserted or assessed
against the Corporation that are not adequately reserved against.
 
17


 
    (iii)  Attached as Exhibit 4.1(i) are complete and correct copies of all Tax
Returns that have been filed from 1999 to the date hereof and copies of all
correspondence with taxing authorities.
 
    (iv)  No claim has ever been made by or is expected from any Governmental
Entity in a jurisdiction in which any one of the members of the Corporation does
not file Tax Returns that it is or may be subject to taxation in that
jurisdiction.
 
    (v)  No unresolved assessments, reassessments, audits, claims, actions,
suits, proceedings, or investigations exist or have been initiated with regard
to any Taxes or Tax Returns of the Corporation. To the knowledge of the
Corporation, no assessment, reassessment, audit or investigation by any
Governmental Entity is underway, threatened or imminent with respect to Taxes
for which the Corporation may be liable, in whole or part.
 
    (vi)  The Tax Returns of the Corporation have not been audited by Revenue
Canada. The Ontario Ministry of Revenue has audited the Corporation’s 2000 Tax
Return.
 
    (vii)  No election, consent for extension, nor any waiver that extends any
applicable statute of limitations relating to the determination of a Tax
liability of the Corporation has been filed or entered into and is still
effective.
 
    (viii)  There are no liens for Taxes on the assets of the Corporation.
 
    (ix)  The Corporation is not a party to, is not bound by, nor has any
obligation under, any tax sharing agreement, tax indemnification agreement or
similar contract or arrangement.
 
    (x)  The Corporation has properly withheld and remitted all amounts required
to be withheld and remitted (including without limitation, income tax, Canadian
Pension Plan contributions, Unemployment Insurance and Workman’s Compensation
premiums) and has paid such amounts due to the appropriate authority on a timely
basis and in the form required under the appropriate legislation.
 
    (xi)  The Corporation has not been and currently is not required to file any
Tax Returns in any jurisdiction outside of Canada.
 
    (xii)  There has never been a change of control of the Corporation for the
purposes of the Income Tax Act (Canada).
 
    (xiii)  No amount in respect of any outlay or expense that is deductible for
the purposes of computing the Corporation’s income for the purposes of the Tax
Act has been owing by the Corporation for longer than two (2) years to a person
with whom the Corporation was not dealing at arm’s length (for the purposes of
the Tax Act) at the time the outlay or expense was incurred. The
 
 
18


 
Corporation has not, either directly or indirectly, transferred property to or
acquired property from a person with whom it was not dealing at arm’s length
(for the purposes of the Tax Act) for consideration other than consideration
equal to the fair market value of the property at the time of the disposition or
acquisition thereof.
 
    (xiv)  The Corporation has not claimed a deduction with respect to an outlay
or expense that may be considered unreasonable under the circumstances.
    
    (xv)  All amounts of consideration paid or agreed to be paid by the
Corporation with respect to the acquisition from, the use or reproduction of
property of, or services rendered by, a non-resident of Canada with whom the
Corporation was not dealing at arm’s length for the purposes of and within the
meaning of the Income Tax Act (Canada) have been no greater than amounts which
would be considered reasonable in the circumstances had such non-resident been
dealing at arm'’ length with the Corporation. All amounts of consideration paid
or agreed to be paid to the Corporation with respect to the acquisition by, the
use or reproduction of property by, loan to, or services rendered to, a
non-resident of Canada with whom the Corporation was not dealing at arm’s length
for the purposes of and within the meaning of the Income Tax Act (Canada) have
been no less than amounts which would be considered reasonable in circumstances
had such non-resident been dealing at arm’s length with the Corporation.
 
    (xvi)  There are no circumstances which exist and would result in, or which
have existed and resulted in, any of Sections 80 to and including Section 80.04
of the Income Tax Act (Canada) applying to the Corporation.
 
    (xvii)  The Corporation is a registrant for the purposes of the ETA having
registration number R105007314 T001, and is not a financial institution within
the meaning of the Excise Tax Act (Canada). The Corporation has not made any
elections under the ETA.
 
    (xviii)  The Vendors are not non-residents of Canada within the meaning of
the Tax Act.
 
 
(j)  Absence of Changes
 
Since June 30, 2002:
    (i)  no Material Change has occurred in any of the assets, business,
financial condition, results of operation or prospects of the Corporation nor
has any other event, condition or state of facts occurred or arisen that might
materially and adversely affect, or threaten to materially and adversely affect,
the Corporation or the business, the results of operations or prospects of the
Corporation or the ability of the Corporation to carry on its business
substantially the same as such business was being conducted as of June 30, 2002;


19


 
    (ii)  no damage, destruction or loss, labour trouble or any other event,
development or condition of any character (whether or not covered by insurance)
has occurred which might have a Material Adverse Effect; and
 
    (iii)  the Corporation has been operated in the ordinary course of business.
 
 
(k) Absence of Unusual Transactions
 
Since June 30, 2002, the Corporation has not:
 
    (i)  transferred, assigned, sold or otherwise disposed of any of its assets
or cancelled any debts or claims except in each case in the ordinary and normal
course of business;
 
    (ii)  incurred or assumed any obligation or liability including capitalized
lease obligations, (direct or contingent), except those listed in Exhibit 4.1(k)
hereto and except unsecured current obligations and liabilities incurred in the
ordinary and normal course of business;
 
    (iii)  issued or sold any shares in its capital or any warrants, bonds,
debentures or other corporate securities of the Corporation or issued, granted
or delivered any right, option or other commitment for the issuance of any such
other securities;
 
    (iv)  discharged or satisfied any lien or encumbrance, or paid any
obligation or liability (fixed or contingent) other than liabilities included in
the Balance Sheet and liabilities incurred since the date thereof in the
ordinary and normal course of business;
 
    (v)  except as disclosed in Exhibit 4.1(k), declared, set aside, or made any
payment of any dividend or other distribution in respect of any shares in its
capital or purchased or redeemed any such shares or effected any subdivision,
consolidation or reclassification of any such shares or repaid in full or in
part any shareholder loans;
 
    (vi)  suffered an operating loss or any extraordinary loss, or waived any
rights of substantial value, or entered into any commitment or transaction not
in the ordinary and normal course of business where such loss, rights,
commitment or transaction is or would be material in relation to the
Corporation;
 
    (vii)  except as set out in Exhibit 4.1(k) qualified, amended or changed or
taken any action to amend or change its constating documents or by-laws;
 
    (viii)  except as disclosed in Exhibit 4.1(k), made any wage or salary
increases or in respect of personnel which it employs, including officers and
directors;


20


 
    (ix)  except as disclosed in Exhibit 4.1(k) hereto, mortgaged, pledged,
subjected to lien, granted as security interest in or otherwise encumbered any
of its assets or property, whether tangible or intangible;
 
    (x)  except as disclosed in Exhibit 4.1(k), paid or become liable for any
management fee or any other fee or charge whatsoever to the Vendors or any
Person who is an associate of the Vendors or paid or agreed to pay any bonus or
like payment to any Person;
 
    (xi)  loaned or agreed to lend money to any Person including a shareholder;
or
 
    (xii)  entered into any material agreement, contract, lease, or license
outside the Ordinary Course of Business;
 
    (xiii)  received any information that any party (including Corporation) has
accelerated, terminated, made material modifications to, or cancelled any
material agreement, contract, lease, or license to which Corporation is bound;
 
    (xiv)  made any material capital expenditures outside the Ordinary Course of
Business;
 
    (xv)  made any material capital investment in, or any material loan to, any
other Person outside the Ordinary Course of Business;
 
    (xvi)  granted any license or sublicense of any material rights under or
with respect to any Intellectual Property;
 
    (xvii)  entered into any employment contract or collective bargaining
agreement, written or oral, or modified the terms of any existing such contract
or agreement;
 
    (xviii)  adopted, amended, modified, or terminated any bonus,
profit-sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its directors, officers, and employees (or taken any such
action with respect to any other Employee Benefit Plan) except as otherwise
provided in this Agreement;
 
    (xix)  made any other material change in employment terms for any of its
directors, officers, and employees
 
    (xx)  authorized or agreed or otherwise become committed to any of the
foregoing.
 
 
(l)  Title to Properties
 
    Except as disclosed in the Balance Sheet or in Exhibit 4.1(l) hereto, the
Corporation has good and marketable title to all of its assets, real and
personal, including
 
 
21


 
but not limited to those reflected on the Balance Sheet or acquired since the
date of the Balance Sheet (except as since transferred, sold or otherwise
disposed of in the ordinary and normal course of business), free and clear of
all Encumbrances.
 
(m)  Leases of Personal Property
 
    Exhibit 4.1(m) sets forth a true and complete list in all material respects
of all equipment, other personal property and fixtures in the possession or
custody of the Corporation which, as of the date hereof, is leased or held under
licence or similar arrangement and of the leases, licenses, agreements, or other
documentation relating thereto.
 
(n)  Leases of Real Property
 
    (i)  Other than the Lease, the Corporation is not a party to or bound by any
lease, sublease, license or other instrument relating to real property and the
Corporation has not entered into any other instrument relating to real property.
The interest held by the Corporation under the Leases is free and clear of any
and all Encumbrances.
 
    (ii)  The Lease is in good standing and in full force and effect without
amendment, and the Corporation is entitled to the benefit of the Lease.
 
    (iii)  All amounts of rent and other amounts presently owing under the Lease
have been paid.
 
    (iv)  The Corporation has complied with all of its obligations under the
Lease and the Corporation is not in default or breach, nor has it received a
notice of default or breach of its obligations under the Lease.
 
    (v)  Attached hereto as Exhibit 4.1(n) is a consent to assignment executed
by the landlord as is necessary for this transaction
 
 
(o)  Real Property
 
    The Corporation does not own any real property or, except for the Lease, any
interest in real property.
 
(p)  Fixed Assets
 
    Each item of tangible assets, machinery, equipment, vehicles, furniture,
office equipment, computer hardware and software with a value greater than
C$2,000 wherever situate and owned by the Corporation is set out in Exhibit
4.1(p) hereto.




22


 
(q)  Condition of Assets
 
    All tangible assets of the Corporation are in good condition, repair and
(where applicable) proper working order, having regard to the use and age
thereof, except only for reasonable wear and tear.
 
(r)  Services Warranty 
 
    All of the services rendered by Corporation have conformed in all material
respects with all applicable contractual commitments and all express and implied
warranties, and , after diligent inquiry, Corporation has no knowledge of any
material liability (, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) for damages in connection therewith.


(s) Product Liability 


After diligent inquiry, Corporation has no knowledge of any  material liability
(whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product manufactured, sold, leased, or
delivered by Corporation.


(t) Litigation


Except as disclosed in Exhibit 4.1(t) there is no suit, action, dispute, civil
or criminal litigation, claim, arbitration or legal, administrative or other
proceeding or governmental investigation, including appeals and applications for
review (collectively, “Claims”), pending or, to the best of the Vendors’
knowledge, threatened against the Corporation or affecting any of its assets or
properties or the Business. There are no facts or circumstances known to the
Vendors which are likely to give rise to any such Claims. Except as disclosed in
Exhibit 4.1(t), there is not presently outstanding against the Corporation ( or
affecting its Business or properties) any judgement, execution, decree,
injunction, rule or order of any court, Authority, administrative agency or
arbitrator.


(u) Inventories 


Exhibit 4.1(u) sets forth a detailed list of the inventories (the “Inventories”)
of the Corporation as at July 31, 2002 and as of August 16, 2002e, which list is
true and correct. The Inventories are in good condition, are merchantable, are
of a quality and quantity useable or saleable in the ordinary course of
business, are fit for the purposes for which they are intended (except to the
extent, if any, written down to net realizable value on the Financial
Statements) and are carried on the books of the Corporation at the lower of cost
or net realizable value. Inventories are labelled and stored in compliance with
all applicable federal, provincial and local laws, ordinances, and governmental
rules and regulations.


23


(v) Accounts Receivable 


Exhibit 4.1(v) sets forth a detailed list of the accounts receivable (the
“Accounts Receivable”) of the Corporation as at July 31, 2002 and as of August
16, 2002 which list is true and correct. The Accounts Receivable of the
Corporation set out in Exhibit 4.1(v) are, and all other accounts receivable at
the Time of Closing shall be, bona fide and good and collectible at their face
amounts in the ordinary course of business (subject to no defence, counterclaim
or set-off) except to the extent of any reserves provided for doubtful accounts
in the ordinary course of business which reserves are set out in Exhibit 4.1(v).


(w)  Material Contracts


Except for the Encumbrances referred to in Exhibit 4.1(l), the leases and
agreements referred to in Exhibit 4.1(m), the Leases, the written employment
contracts referred to in Exhibit 4.1(x) and the contracts and agreements
(including government grants or incentives) referred to in Exhibit 4.1(w), the
Corporation is not a party to or bound by any material contract or commitment
either now or in the future, whether oral or written. The contracts, leases and
agreements referred to in the Leases and Exhibits 4.1(m), 4.1(x) and 4.1(w) are
all legal, valid, binding, enforceable and in full force and effect unamended
and no default exists in respect thereof on the part of the Corporation or on
the part of any of the other parties thereto. The Corporation is not in default
or in breach of any lease, contract or commitment to which it is a party and
there exists no condition, event or act which, with the giving of notice or
lapse of time or both would constitute such a default or breach and all such
contracts and commitments are in good standing and in full force and effect
without amendment thereto and the Corporation is entitled to all benefits
thereunder. No party to any contract has repudiated such contract or express an
intention to not perform such contract.


The term “material contract” as used in this paragraph shall be deemed to
include but not be limited to the following:


(i)  any agreement (or group of related agreements) in excess of $20,000Can for
the sale or lease of personal property to or from any Person;


(ii)  any agreement (or group of related agreements) in excess of $20,000Can for
the purchase or sale of raw materials, commodities, supplies, products, or other
personal property, or for the furnishing or receipt of services;


(iii)  any agreement concerning a partnership or joint venture;


(iv)  any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation or under which it has imposed a Security Interest
on any of its assets, tangible or intangible;


(v)  any agreement concerning confidentiality or noncompetition;
 
24


(vi)  any agreement involving any Vendors;


(vii)  any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;


(viii)  any license of Intellectual Property


(ix)  any written agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis;


(x) any agreement under which it has advanced or loaned any amount to any of its
directors, officers, and employees


(xi)  any agreement under which the consequences of a default or termination
could have a material adverse effect on the business, financial condition,
operations, results of operations, or future prospects of the Corporation; or


(xii)  any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $20,000 Can.


(x) Employment Matters
 
    (i)  Exhibit 4.1(x) contains a complete and accurate list of all employees,
agents and independent contractors of the Corporation and, to the extent
applicable, their positions, current salaries, benefits and other remunerations,
dates of last salary increases and dates of hire with the Corporation or any
predecessors of the Corporation. Exhibit 4.1(x) also indicates which employees
are parties to a written or oral agreement of employment (including
confidentiality and non-competition agreements).
 
    (ii)  Except as disclosed in Exhibit 4.1(x), the Corporation is not a party
to any agreements with past employees, agents or independent contractors in
respect of whom the Corporation has continuing obligations. There are no oral
contracts of employment entered into with any employees employed by the
Corporation, which are not terminable in accordance with applicable law and the
Corporation has not entered into any agreements with such employees with respect
to the termination of employment. The Corporation does not have any obligation
to re-instate any employees.
 
    (iii)  Except for Norm Stechyson, Heather Stechyson and Janice Stechyson,
who have resigned and executed full releases which are attached hereto as
Exhibit 4.1(x)(iii), at the Time of Closing, the Corporation will not have
terminated, laid-off or dismissed (whether such dismissal is actual or
constructive) in the four weeks preceding the Date of Closing any employees of
the Corporation.


25


 
    (iv)  All liabilities in respect of employees have or shall have been paid
in full to the Closing Date, including premium contributions, remittance and
assessments for unemployment insurance, employer health tax, Canada Pension
Plan, income tax, Workers’ Compensation and any other employment related
legislation, accrued wages, Taxes, salaries, commissions and employee benefit
plan payments.
 
    (v)  There are no outstanding, pending, threatened or anticipated
assessments, actions, causes of action, claims, complaints, demands, orders,
prosecutions or suits against the Corporation, or its directors, officers or
agents pursuant to or under any applicable rules, regulations, orders or laws,
including Canada Pension Plan, unemployment insurance, Tax, employer health tax,
employment standards, labour relations, occupational health and safety, human
rights, workers’ compensation and pay equity laws.
 
    (vi)  The Corporation has not made any agreements, whether directly or
indirectly, with any labour union, employee association or other similar entity
or made commitments to or conducted negotiations with any labour union or
employee association or similar entity with respect to any future agreements. No
trade union, employee association or other similar entity has any bargaining
rights acquired by either certification or voluntary recognition with respect to
the employees of the Corporation. The Vendors, after diligent inquiry, are not
aware of any current attempts to organize or establish any other labour union,
employee association or other similar entity.
 
    (vii)  All vacation pay, bonuses, commissions and other emoluments relating
to the employees of the Corporation are accurately reflected in all respects and
have been accrued in the financial records of the Corporation.
 
    (viii)  Except as described in Exhibit 4.1(x), the Corporation is in
compliance with all federal, provincial, state, local foreign and other
applicable law respecting employment and employment practices, terms and
conditions of employment and wages and hours.
 
    (ix)   Corporation has no liability, and anticipates no liability, to the
Canada Customs and Revenue Agency, or to employees, in connection with any audit
by that agency.
 
    (x)  There is no unfair labour practice, complaint, charge or other matter
against or involving the Corporation pending or threatened before any
governmental authority.
 
    (xi)  All officers and employees have been thoroughly interviewed (the notes
from such interviews are attached as Exhibit 4.1(x)(xi)) and based upon such
interviews no officer or employee employed by the Corporation has indicated his
or her intention to resign following Closing except that Norm, Heather and
Janice Stechyson will not continue their employment.


26


 
    (xii)  The consummation of the transaction contemplated by this agreement
will not entitle any current or former officer or employee of the Corporation to
severance pay, pay in lieu of notice, unemployment compensation, or any other
similar payment, nor accelerate the time of payment or date of vesting, nor
increase the amount of any compensation due to any officer or employee of the
Corporation.


(y) Pension and Benefit Matters


(i) Exhibit 4.1(y) hereto is a complete list of each written or unwritten
employee benefit, pension or retirement plan, program, agreement or arrangement
whether formal or informal and whether legally binding or not, including any
plan or arrangement relating to bonuses, incentive compensation, stock purchase
rights, stock options, severance or termination pay, hospitalization or other
medical or dental benefits, disability, life or other insurance, supplemental
unemployment benefits or profit sharing (“Employee Plan”), and all deferred
compensation arrangements in which any of the employees of Vendor re
participants.


(ii) Each of the Employee Plans is duly registered where required by law, is in
good standing and is maintained in material compliance with applicable laws.


(iii) Neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions herein or therein contemplated will cause Buyer
or any affiliate thereof to be liable to any person pursuant to the terms of any
Employee Plan or applicable law.


(iv) Vendor is not a party to any pending or threatened action, claim, suit or
proceeding by any person or governmental instrumentality concerning any Employee
Plan which relates to Vendor or any of its employees.


(v) All payments due from Vendor (on account of employment contracts or
otherwise) for Employee Plans have been paid for all periods ended on or prior
to the date hereof, and for the period from the date hereof through the Closing
Date, shall be paid by Vendor. Vendor has no Employee Plan that constitutes a
“registered pension plan” as that term is defined in s. 248(1) of the Income Tax
Act (Canada).


(z) Legal Compliance


After diligent inquiry, Corporation represents and warrants that to the best of
Vendors knowledge it has complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state, local, and foreign governments (and all
agencies thereof), and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced against
any of
 
27


them alleging any failure so to comply, except where the failure to comply would
not have a material adverse effect on the business, financial condition,
operations, results of operations, or future prospects of the Corporation and
its business.


(aa) Insurance


The Corporation has all of its assets, property and undertaking and the Business
insured against loss or damage by all insurable hazards or risks on a
replacement cost basis and such insurance coverage will be continued in full
force and effect (with all premiums paid) up to and including the Closing Date.
 
Exhibit 4.1(aa) sets forth the following information with respect to each
material insurance policy (including policies providing property, casualty,
liability, and workers' compensation coverage and bond and surety arrangements)
with respect to which Corporation is a party, a named insured, or otherwise the
beneficiary of coverage:
 
(i)  the name, address, and telephone number of the agent;


(ii)  the name of the insurer, the name of the policyholder, and the name of
each covered insured;


(iii)  the policy number and the period of coverage;


(iv)  the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and


(v)  a description of any retroactive premium adjustments or other material
loss-sharing arrangements.


With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
Corporation is not in material breach or default (including with respect to the
payment of premiums or the giving of notices), and no event has occurred which,
with notice or the lapse of time, would constitute such a material breach or
default, or permit termination, modification, or acceleration, under the policy;
and (C) no party to the policy has repudiated any material provision thereof.


(bb) Intellectual Property
 
General


(i) Exhibit 1.1(ll) contains a complete and accurate list of all of the
Intellectual Property, and details, if any, of all registrations thereof and all
applications for registration in respect thereof, and indicate in each case
whether such Intellectual Property is owned by or licensed to the Corporation.


(ii) All registrations with, and applications to, Authorities on behalf of, or
for the benefit of, the Corporation in respect of the Intellectual Property are
28


 
valid and in full force and effect (subject to adjudication, of which there is
presently none) and are not in arrears in respect of payment of any taxes or
maintenance fees or the taking of any other actions by the Corporation to
maintain their validity or effectiveness, other than routine filings and
payments applicable to registrations of that kind.


(iii) All intellectual property reasonably necessary for the conduct of the
Business by the Corporation, as currently conducted, is owned by, or licensed
to, the Corporation.


(A) Except as disclosed in Exhibit 1.1(ll) hereto, no licences or sublicenses
have been granted by the Corporation to third parties permitting the use of any
Intellectual Property, nor is there any obligation on the part of the
Corporation to enter into a licence or sublicense with a third party to permit
such third party to use any of the Intellectual Property. With regard to the
items listed in Exhibit 1.1(ll), the license, sublicense, agreement, or
permission covering the item is legal, valid, binding, enforceable, and in full
force and effect in all material respects;


(B)  no party to the license, sublicense, agreement, or permission is in
material breach or default, and no event has occurred which with notice or lapse
of time would constitute a material breach or default or permit termination,
modification, or acceleration thereunder;


(C)  no party to the license, sublicense, agreement, or permission has
repudiated any material provision thereof; and


(iv) Except as disclosed in the Exhibit 4.1(bb)(iv) hereto, to the best of the
Vendors’ knowledge, there has been no infringement or violation of the rights of
the Corporation in and to any of the Intellectual Property. The Corporation has
not interfered with, infringed upon, misappropriated, or violated any material
intellectual property rights of third parties in any material respect, and
neither Vendors nor their affiliates nor the Corporation has ever received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that
Corporation must license or refrain from using any intellectual property rights
of any third party).


(v) The Corporation has all rights necessary to enable it to lawfully and
without infringement of the rights of any third party place on its websites and
in its Products the content currently on the Corporation’s websites (and to
permit others to view and/or download and use such content in the manner allowed
by those sites), and contained in the Products. The Corporation has not placed
any content on any website or in any Product or distributed such content in a
manner which infringes the rights of any third party to a materially adverse
extent or which could reasonably be expected to give rise to any claim having
any Material Adverse Effect. No legal proceedings alleging infringement in
respect of the content on the Corporation’s websites or Products of any type
(including CD-ROMs and software) have ever been brought.


29


 
(vi) The software listed on Exhibit 1.1(ll) shall not contain any clock, timer,
counter, or other limiting or disabling code, design or routine that would cause
the software to be erased, made inoperable or otherwise rendered incapable of
performing in accordance with its performance specifications and descriptions or
otherwise limit or restrict the Purchaser’s ability to use a copy of the
software after a specific or random number of years or copies, or any viruses,
Trojan horses, or other disabling or disruptive codes or commands.


(vii)  Corporation has not ever agreed to indemnify any Person for or against
any interference, infringement, misappropriation, or other conflict with respect
to the use of any intellectual property.


Copyrights


(i) The Corporation owns all equitable and legal rights in and to all
copyrightable works forming part of the Intellectual Property (including all
source code versions of the Products), other than works used in the Business
under a contract listed in Exhibit 4.1(w) (“Works”). All Works are protectable
under the copyright laws of the United States and Canada and have been, or are
capable of being, registered in the United States and Canadian copyright
offices. A complete list of all Works reasonably necessary for the conduct of
Business is included on Exhibit 1.1(ll).


(ii) The Works listed on Exhibit 1.1(ll) have not been incorporated, in whole or
in part, into any completed works which are not listed on Exhibit 1.1(ll),
whether published or unpublished.


(iii) Except as noted in Exhibit 1.1(ll), the Works listed thereon are each
original works of authorship and are comprised of material created solely by the
Corporation’s employees in the course of their employment or by contractors who
have executed forms of assignment vesting all rights in such Works in the
Corporation. No material created by any other persons or any other legal
entities have been incorporated in any of the Works except where the Corporation
has acquired the rights to do so.


(iv) The Corporation has taken no action, and the Vendors are aware of no facts,
which would cause any of the Works listed on Exhibit 1.1(ll) to be adjudicated
in any legal forum to have entered the public domain.


(v) The authors of all Works have waived, to the extent permitted by law, in
whole any moral rights he or she may have in the Works, in favour of all future
acquirors of the Works.


Trademarks


(i) The Corporation owns all equitable and legal title to all words, symbols,
devices, designs, logos, artistic renderings, and similar items which have
 
30


 
come to indicate a particular source of origin with respect to the Corporation’s
goods and/or services and which are reasonably necessary for the conduct of
Business. Collectively, these properties are referred to in this Agreement as
“the Marks”.


(ii) To the knowledge of the Vendors, the Corporation is entitled to use in
Canada all generic, descriptive and non-distinctive words, symbols, devices,
photographs, designs, artistic renderings and packages designs which it has
incorporated in the sale, promotion, advertising or licensing of its goods
and/or services.

(iii) There are no claims pending or which, to the Vendors’ knowledge, may be
successfully brought against the continued use, or attempted or continued
registration of any of the marks presently being used by the Corporation in the
United States, Canada or throughout the world.


(iv) There are no claims pending or which, to the Vendors’ knowledge, may be
validly brought against the continued use of any generic, descriptive and/or
non-distinctive words, symbols, devices, photographs, designs, artistic
renderings and package designs which have been incorporated in the sale,
promotion, advertising or licensing of the Corporation’s goods and/or services
in the United States or throughout the world. The Vendors are aware of no facts
which would support any such claims, actual or potential.
 
(v) All properties which the Corporation recognizes as Marks are listed on
Exhibit 1.1(ll) by mark, goods or services, registration number, and date the
Mark was first used.


(vi) All Marks listed on Exhibit 1.1(ll) are currently in use in Canada.


Domain Names


(i) All domain names listed on Exhibit 1.1(ll) have been duly registered with an
ICANN approved Registrar of the corresponding country top level domain name
registration authority approved registrar(“ICANN”) through ICANN’s registration
procedures, and are operating, active domain names. The Corporation has taken
all reasonable steps to maintain in force the domain name registrations listed
on Exhibit 1.1(ll).
 
(ii) ICANN’s records show the Corporation to be the sole Person in exclusive
control of the domain names listed in Exhibit 1.1(ll).
 
(iii) Neither ICANN nor any third party has advised the Corporation that any of
the domain names listed in Exhibit 1.1(ll) infringe, dilute, or interfere with
the rights of any other party, or may infringe, dilute or interfere with the
rights of any other party.
 
31


(iv) ICANN has not notified the Corporation that any of the domain names listed
in Exhibit 1.1(ll) have been placed on “hold” or are otherwise subject to a
dispute or potential dispute pursuant to NSI's dispute resolution policy.
 
(v) There are no claims pending or, to the knowledge of the Vendors, which may
be validly brought against the continued use or registration of any of the
domain names presently being used by the Corporation in the United States or
throughout the world, as listed on Exhibit 1.1(ll). The Vendors are aware of no
facts which would support any such claims, actual or potential.


(cc) Computer Systems


The Corporation owns or licences all of the computer systems reasonably
necessary for the operation of the Business as it is currently conducted. All
such computer systems of the Corporation, including, but not limited to,
mainframes, mini-computers and special purpose systems are fully operational.


(dd) Source Code Versions


All source code versions of the Products are accurate and complete in all
material respects and are sufficient for the ongoing operation and conduct of
the Business, and for the enhancement and/or modification of the Products to
which such source code versions relate.
 
(ee) Contracts with Non-Arm’s Length Persons

Except as set forth in Exhibit 4.1(ee), there are no existing contracts or
arrangements to which the Corporation is a party in which any of the Vendors,
any director or officer of the Corporation or any other Person not dealing at
arm’s length with the Vendors or the Corporation, or any director or officer of
the Corporation has an interest, whether directly or indirectly, including,
without limitation, arrangements for the payment of management or consulting
fees of any kind whatsoever.


(ff) Agreements Restricting Business


The Corporation is not a party to any agreement or arrangement which restricts
the freedom of the Corporation to carry on the Business, including any contract
or agreement which contains covenants by the Corporation not to compete in any
line of business with any other Person.


(gg) Bank Accounts, etc.


There is set forth in Exhibit 4.1(gg) hereto the name of each bank or other
depository in which the Corporation maintains any bank account, trust account or
safety deposit box and the names of all persons authorized to draw thereon or
who have access thereto.


32


(hh) Absence of Guarantees


The Corporation has not given or agreed to give and is not a party to or bound
by any guarantee of indebtedness, indemnity, bond or suretyship or other
obligations of another Person or Persons or any other commitment by which the
Corporation is, or is contingently, responsible for such indebtedness or other
obligations except as specifically provided for or referred to in this Agreement
or in any exhibit hereto.


(ii) Corporate Records


The minute books of the Corporation contain, and will contain at the Closing
Date, accurate and complete minutes of all meetings and resolutions of its
directors and shareholders held since its incorporation. All resolutions of the
Corporation were duly passed and all meetings of the Corporation were duly held,
and its share certificate books and share certificate registers are, and will at
the Closing Date be, complete and accurate and shall reflect all transactions
contemplated by this Agreement.
 
(jj)  Consents

No consent, approval or authorization of, or declaration, filing (other than
administrative filings with Tax authorities, companies registries and the like)
or registration with, any Authority or other person is required to be made or
obtained by the Corporation or the Vendors prior to, or as a condition of, the
consummation of the transactions contemplated in this Agreement.


(kk) Powers of Attorney


The Corporation has not given any power of attorney to any Person for any
purpose whatsoever.


(ll) Brokers


The Vendors and the Corporation have not engaged any broker or other agent in
connection with the transactions contemplated in this Agreement and,
accordingly, there is no commission, fee or other remuneration payable to any
broker or agent who purports or may purport to act or have acted for the Vendors
or the Corporation.


(mm) Full Disclosure


None of the foregoing representations and statements of fact contains any untrue
statement of a material fact or omits to state any material fact necessary to
make any such statement or representation not misleading to a prospective
purchaser of the Purchased Shares seeking full information as to the Corporation
and its properties, businesses and affairs. There is no fact that the Vendors
have not disclosed to the Purchaser in writing having, or, so far as the Vendors
can foresee, that might have, a Material Adverse Effect or that might materially
adversely effect the ability of the Vendors to perform their obligations under
this Agreement. No condition exists that would materially adversely affect
Purchaser’s ability to continue to conduct the Business following Closing. The
 
 
33


 
parties hereto agree that a fact disclosed in one Exhibit hereto does not
constitute disclosure in any other Exhibit hereto.


(nn) Only Business-Customer and Supply Relationships


The Corporation has not in the last 5 years carried on and does not currently
carry on any business other than the Business. After diligent inquiry, to the
best of Vendors knowledge, no condition presently exists which would cause an
adverse change in Business following Closing which change is based upon
relationships with customers or suppliers of the Corporation or the Business.
After diligent inquiry, to the best of Vendors knowledge, no person has
committed any act or omitted to commit any act which act or omission has had, or
with the passage of time would have the effect of damaging relationships with
Corporation’s customers or suppliers. There is set forth in Exhibit 4.1(nn)
copies of all correspondence from customers or suppliers, within the past 24
months which contains material complaints or criticism, regarding the
Corporation, its conduct or the conduct of employees or business practices.
Exhibit 4.1(nn) also contains all information (whether or not it has been
reduced to writing or not) regarding any other material problems of any kind
which Corporation has had with customers or suppliers which has occurred in the
last 24 months.


(oo) US Securities Laws


Each Vendor agrees that: (1) Purchaser has made no recommendation to any Vendor
to purchase shares of ClearOne common stock in the market as provided in this
Agreement and has made no representation regarding the current or future price
of ClearOne common stock (2) Purchaser has provided no information to any Vendor
which is not contained in any publicly available document () Each Vendor has
been advised by its professional advisors regarding the merits and risks of an
investment in ClearOne common stock (4) each Vendor agrees and acknowledges that
the investment in ClearOne common stock involves substantial risk based upon the
future performance of ClearOne as well as risks associated with the market
generally(5) each Vendor can sustain the a loss of its investment in the
ClearOne common stock.


(pp)  Ontario Securities Laws


Each of the Vendors is by virtue of such Vendor’s net worth, investment
experience and sophistication able to evaluation and assess the merits and risks
associated with holding the ClearOne Shares as an investment.
 
    (i)  Each of the Vendors is acquiring the ClearOne Shares as principal for
such Vendor’s own account and not for the benefit of any other person.
 
    (ii)  Each of the Vendors is a resident of the Province of Ontario.
 
34


 
    (iii)  Each of the Vendors acknowledges that the ClearOne Shares may not be
resold otherwise than in compliance with the resale restrictions applicable to
the Vendors and any purchaser of the ClearOne Shares, including, without
limitation, such restrictions under the Ontario Securities Laws.
 
(qq) Environmental Matters


(i) The Corporation has carried and is carrying on its business and its assets
always have been and are now in compliance with all Environmental Laws. Neither
the Corporation nor any of its directors or officers has ever been convicted of
any offence for non-compliance with any Environmental Law, been fined or
otherwise penalized for non-compliance with an Environmental Law, or settle any
prosecution for non-compliance with any Environmental Law short of conviction.
 
(ii) The Corporation has filed all reports and other information and obtained
all permits, certifications, programs, registrations, licences and other
approvals (collectively “Permits”) copies or a list of which are attached as
Exhibit 4.1(qq)(ii)  to enable it to carry on its business as now conducted in
compliance with Environmental Laws. All of the Permits are valid and in good
standing and transferable, there has been no violation of any Permit by the
Corporation and no proceeding is pending, or to the knowledge of the Sellers,
threatened to revoke or limit any Permit.
 
(iii) No control orders, stop orders or other orders or directives have been
issued from an Authority with respect to any environmental matter to the
Corporation in respect to its business or assets (including any owned or leased
real property) or, to the knowledge of the Vendors (after due inquiry), to any
other Person in respect of any such matter. To the knowledge of the Vendors
(after due inquiry), no fact or circumstance exists which could give rise to
such an order or directive being issued.
 
(iv) No Hazardous Substance originating from any real property owned or leased
by the Corporation, or any other assets of the Corporation, has been released
onto nor has migrated or is migrating to any neighbouring, adjoining or
proximate property. No Hazardous Substance originating from any neighbouring or
adjoining properties, has been released onto, has migrated onto, or is migrating
towards any real property owned or leased by the Corporation or any other asset
of the Corporation. No Hazardous Substance is present on, in or under any real
property owned or leased by the Corporation or any other asset of the
Corporation in levels or concentrations in excess of those prescribed by
Environmental Laws, whether or not such presence is in violation of
Environmental Laws.
 
(v) The Corporation has stored, treated and disposed of all Hazardous Substances
used or generated in or otherwise relating to its business and assets in
compliance with Environmental Laws. The Corporation has not incurred and is not
incurring any liability pursuant to Environmental Law in connection with its
business and assets including arising as a result of dealing in Hazardous
Substances.
 
35


 
(vi) None of the Sellers nor the Corporation has received any written or oral
notice of any alleged violation of Environmental Laws or other damage to the
environment emanating from or occurring on any of the real property owned or
leased by the Corporation or on any property in the vicinity of any of the real
property, owned or leased by the Corporation or has incurred any environmental
Liability in connection with any of the Corporation's assets and, to the
knowledge of the Sellers (after due inquiry), no present or past fact, condition
or circumstance exists which would give rise to such a claim or liability, or
potential liability.
 
(vii) There are no above ground or underground storage tanks at, on, in or under
the real property owned or leased by the Corporation. None of the real property
owned or leased by the Corporation has ever been used by any Person as a
landfill site, a waste disposal site, or as a location for the disposal of
Hazardous Substances or waste, has ever had any urea formaldehyde foam
insulation, asbestos, pcbs, or radioactive substances located thereon.
 
(viii) All information provided to the Purchaser or its environmental
consultants or similar representatives in connection with any environmental
audit or other investigation will be true and complete in all material respects.
The Sellers and the Corporation have not conducted an environmental audit
(including any evaluation, assessment, review or study) of any of the real
property owned or leased by the Corporation, the business or assets of the
Corporation except those in respect of which copies have been provided to the
Purchaser, as listed on Exhibit 4.1(qq)(viii). The Purchaser has been provided
with correct and complete copies of all reports required to be made to
Authorities under Environmental Laws, and all correspondence relating thereto.


The representations contained in Environmental Matters subparagraphs (iv) and
(vii) are limited to the best knowledge of the Vendors upon the condition that
the Vendors have used best efforts to determine if those representations are
true. If Vendors have not used such best efforts, then those representations are
not subject to a best knowledge limitation.
 


4.2  Representations and Warranties of the Purchaser and the Parent

The Purchaser and the Parent hereby jointly and severally represent and warrant
to the Vendors (and acknowledge that the Vendors are relying on the
representations and warranties in completing the transactions contemplated
hereby) that:


(a) Corporate - Purchaser


The Purchaser is a corporation duly incorporated and validly existing under the
laws of the Province of New Brunswick. The Purchaser has the corporate power and
authority to own and hold its properties and to carry on its business as now
conducted.


36






(b) Corporate - Parent


The Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Utah, United States. The Parent has the
corporate power and authority to own and hold its properties and to carry on its
business as now conducted and as proposed to be conducted.


(c) Authority


Each of the Purchaser and the Parent has all necessary corporate power,
authority and capacity to enter into this Agreement and to perform its
obligations hereunder and the execution and delivery of this Agreement and the
performance by each of the Purchaser and the Parent of its obligations hereunder
has been duly authorized by all necessary corporate action on the part of the
Purchaser and the Parent, respectively.


(d) Capitalization - Parent


The authorized capital stock of the Parent consists of fifty million
(50,000,000) common shares, of which 10,269,117 are outstanding as of May 1,
2002. All of the outstanding shares are validly issued and outstanding, fully
paid and non-assessable, with no personal liability attaching to the ownership
thereof.


(e) Enforceability


This Agreement constitutes a legal, valid and binding obligation of each of the
Purchaser and the Parent, enforceable against each of them in accordance with
its terms (subject, as to the enforcement of remedies, to bankruptcy,
reorganization, insolvency, moratorium, and other laws relating to or affecting
creditors’ rights generally and subject to the availability of equitable
remedies). The execution and delivery of this Agreement by the Purchaser and the
Parent, the consummation of the transactions contemplated hereby and the
fulfilment by the Purchaser and the Parent of the terms, conditions and
provisions hereof will not: contravene or violate or result in the breach (with
or without the giving of notice or lapse of time, or both) or acceleration of
any obligations of the Purchaser or the Parent under:
 
(A)  any laws applicable to the Purchaser or the Parent;
 
(B)  any judgement, order, writ, injunction or decree of any court or of any
Authority which is presently applicable to the Purchaser or the Parent;
 
(C)  the articles of incorporation, by-laws or any resolutions of the Purchaser
or the Parent or any amendments thereto or restatements thereof; or
 
(D)  the provisions of any agreement, arrangement or understanding to which the
Purchaser or the Parent is a party or by which it is bound.




37




(f) Brokers


The Purchaser has not engaged any broker or other agent in connection with the
transactions contemplated in this Agreement and, accordingly, there is no
commission, fee or other remuneration payable to any broker or agent who
purports or may purport to have acted for the Purchaser.


4.3 Non-Waiver


No investigations made by or on behalf of any party at any time shall have the
effect of waiving, diminishing the scope of or otherwise affecting any
representation or warranty made by the other parties herein or pursuant hereto.


4.4 Nature and Survival of Vendor’s Representations and Warranties


The representations and warranties of the Vendors contained in this Agreement or
in any document or certificate given pursuant to this Agreement shall survive
the Closing for the benefit of the Purchaser and Parent as follows:3 years for
Claims based on breaches of warranties regarding tax matters and two years for
all other Claims unless a bona fide notice of Claim shall have been made in
writing before the expiry of that period, in which case the representation and
warranty to which such notice applies shall survive in respect of that Claim
until the final determination or settlement of that claim.


4.5 Survival of Purchaser’s and Parent’s Representations and Warranties


The representations and warranties of the Purchaser and the Parent contained in
this Agreement or any document or certificate given pursuant to this Agreement
shall survive the Closing for the benefit of the Vendors for a period of two (2)
years unless a bona fide notice of Claim shall have been made in writing before
the expiry of that period, in which case the representation and warranty to
which such notice applies shall survive in respect of that Claim until the final
determination or settlement of that claim.


4.6 Vendors Covenants


(a) Non-Compete.


With the exception of Jim Stechyson each Vendor agrees that, for a period of
three (3) years following the Closing, it will not compete directly or
indirectly with the Purchaser, as more fully described in the Non-Compete
Agreement substantially in the form set forth in Exhibit 4.6(a). Jim Stechyson
will execute and deliver the Employment Agreement attached hereto as Exhibit
4.6(a)(1).


(b) Employee Matters.


No employees of Corporation shall be terminated as a result of this transaction
except for Norm, Heather and Janice Stechyson each of whom has executed and
delivered a release as attached hereto as Exhibit 4.1(x)(iii).


38


 
 
(c) Matters Regarding the Share Resale
 
    (i)  The Vendors will comply with all applicable securities laws in
connection with the resale of the shares of ClearOne common stock purchased in
the market pursuant to Section 3 above, including, without limitation, the
provisions of the Securities Act of 1933, Securities Act (Ontario) and the
regulations, rules, policies, blanket orders and rulings thereunder (the
“Ontario Securities Laws”), and shall consult with its own legal advisors to
ensure such compliance.
 
    (ii)  The Vendors will execute and deliver within the applicable time
periods all documentation as may be required by any applicable securities laws,
including, without limitation, the Ontario Securities Laws, to permit the resale
by the Vendors of ClearOne shares.




ARTICLE 5   - CONDITIONS PRECEDENT TO THE PERFORMANCE
BY THE PARTIES OF THEIR OBLIGATIONS UNDER THIS AGREEMENT


5.1  The Purchaser’s Conditions
 
The obligation of the Purchaser to complete the purchase of the Purchased Shares
hereunder shall be subject to the satisfaction of, or compliance with, at or
before the Time of Closing, each of the following conditions (each of which is
hereby acknowledged to be inserted for the exclusive benefit of the Purchaser):
 
(a)  Representations and Warranties


All representations and warranties of the Vendors made pursuant to this
Agreement shall be true and correct with the same force and effect as if made at
and as of the Time of Closing and the Vendors shall have delivered to the
Purchaser at the Time of Closing a certificate dated the Closing Date, duly
executed by a senior officer of each of the Vendors reasonably acceptable to the
Purchaser, to such effect. The receipt of such certificate and the closing of
the transaction of purchase and sale provided for in this Agreement shall not be
nor deemed to be a waiver of the representations and warranties of the Vendors
contained in this Agreement, which representations and warranties shall continue
in full force and effect for the benefit of the Purchaser as provided in Article
4.
 
(b)  Performance of Obligations


The Vendors shall have performed or complied with, in all respects, all of their
obligations, covenants and agreements in this Agreement which are to be
performed or complied with by the Vendors at or prior to the Time of Closing,
and the Vendors shall have delivered to the Purchaser at the Time of Closing a
certificate dated the Closing Date under corporate seal, duly executed by a
senior officer of each of the Vendors reasonably acceptable to the Purchaser, to
such effect.


39


 
(c)  Receipt of Closing Documentation
 
    All documentation relating to the due authorization and completion of the
purchase and sale of the Purchased Shares and all actions and proceedings taken
on or prior to the Closing Date in connection with the performance by the
Vendors of their obligations, covenants and agreements under this Agreement ,
including but not limited to delivery of the Closing Financial Statements and
all Exhibits hereto shall be satisfactory to the Purchaser and its counsel,
acting reasonably, and the Purchaser shall have received copies of all such
documentation or other evidence as it may reasonably request in order to
establish the consummation of the transactions contemplated hereby and the
taking of all corporate proceedings in connection therewith in compliance with
these conditions, in form and substance satisfactory to the Purchaser and its
counsel, acting reasonably.
 
(d)  Vendors’ Closing Opinion
 
    The Purchaser shall have received an opinion dated as of the Closing Date in
form and substance reasonably satisfactory to Purchaser’s counsel, from counsel
for the Vendors and from counsel to the Corporation in such form and as to such
matters as the Purchaser or its counsel may request provided that, insofar as
the opinions expressed in such opinion are based on matters of fact, such
opinions may be based upon certificates of the Vendors, public officials and
officers of the Corporation as counsel may deem reasonably appropriate and, as
to matters involving the laws of jurisdictions in which such counsel is not
qualified to practice, on opinions of recognized local counsel in such
jurisdictions.
 
(e)  Employment Agreements
 
    Jim Stechyson shall have entered into Employment Agreements with the
Corporation in the form attached as Exhibit 4.6(a)(1) respectively.
 
(f)  Approvals
 
    The acquisition of all of the Purchased Shares pursuant to this Agreement
shall have been approved by the Board of Directors and, if necessary, by the
shareholders of the Corporation and approvals or waivers, if any, required by
the Investment Canada Act.
 
(g)  Lease Matters
 
    The Vendors shall have obtained from the landlord under the Lease an
acknowledgement that:


(i) the Lease is in good standing and in full force and effect without
amendment; 


(ii) the closing of the transactions contemplated herein (including the
amalgamation of the Corporation into the Purchaser) will not result in the
 
40


 termination of or an increase in the rent presently being paid under the Lease
or any change in terms of the Lease as they exist on the date hereof; and


(iii) the Corporation has paid or caused to be paid all rents and other amounts
presently owing under the Lease.
 
(h)  No Action to Restrain
 
    No action or proceeding shall be pending or threatened by any Authority or
any other Person (including a party hereto) to restrain or prohibit the
completion of the transactions contemplated by this Agreement or to prevent or
restrain the Corporation from carrying on the Business as presently carried on.
 
(i)  Directors and Officers
 
    All directors and officers of the Corporation specified by the Purchaser
shall have resigned and shall have executed a form of release satisfactory to
the Purchaser and its counsel. In addition, all employees (other than Norm
Stechyson) deemed necessary to the successful operation of the Corporation by
the Purchaser shall continue to be in the employ of the Corporation as of the
Closing.
 
(j)  Due Diligence
 
    The Purchaser has commenced the conduct of investigations of the business
and financial position of the Corporation and shall continue such investigations
after the execution of this Agreement and prior to the Closing and the Purchaser
shall have been satisfied, in its absolute discretion, with the results of its
due diligence review of the Corporation and the Business, including its review
of the Financial Statements, the Closing Financial Statements and all Exhibits
hereto.
 
k)  Board Approval
 
    The board of directors of the Purchaser and the Parent shall have approved
of the transaction contemplated in this Agreement.
 
(l)  Options Cancelled (if applicable)
 
    Any Optionee of the Corporation shall, upon payment of consideration (if
any) by the Vendors (and not by the Corporation, the Purchaser or the Parent),
have surrendered to the Corporation all of the his or her Options for
cancellation and delivered a general release to and in favour of the Corporation
and all of its directors, officers and shareholders past and present, in form
and substance satisfactory to the Purchaser, acting reasonably.
 
(m)  Vendor Agreements
 
    Each beneficial owner of the Vendors shall have entered into his or her
respective Vendor Agreement.

41


 
(n)  Cash
 
    The cash account of the Company shall contain at least C$300,000 including
checks that are dated prior to Closing and were received prior to Closing.
 
(o)  Net Working Capital
 
    The Net Working Capital of the Company shall be at least C$675,000.
 
(p)  Liabilities
 
    The Liabilities shall have been paid or terminated, as applicable, as of the
Closing with the exception of accounts payable and other amounts owing to
various government agencies in the ordinary course of business.
 
(q)  Encumbrances
 
    All encumbrances on property of the Corporation shall have been released and
Purchaser shall have received copies of such releases and such encumbrances
shall be shown on the public record to have been released.
 
(r)  Line of Credit
 
    All of the Corporation’s lines of credit shall have been terminated and
copies of such termination shall have been delivered to Purchaser.
 
(s)  Ernst and Young shall provide an opinion regarding the Corporation’ equity
and no detrimental effect from corporate reorganization, in form and substance
satisfactory to Purchaser.
 
(t) The Closing Financial Statements shall be satisfactory to the Purchaser both
in form and content.

 
5.2  Conditions of the Vendors
The obligation of the Vendors to complete the sale of the Purchased Shares
hereunder shall be subject to the satisfaction of or compliance with in all
material respects, at or before the Time of Closing, of each of the following
conditions (each of which is hereby acknowledged to be inserted for the
exclusive benefit of the Vendors):
 
(a)  Representations and Warranties
 
    All representations and warranties that the Purchaser and the Parent made
pursuant to this Agreement shall be true and correct with the same force and
effect as if made at and as of the Time of Closing and the Purchaser and the
Parent shall have delivered to the Vendors at the Time of Closing a certificate
dated the Closing Date, duly executed by a senior officer of the Purchaser and
the Parent acceptable to the Vendors, to such effect. The receipt of such
certificate and the Closing of the transaction of purchase
42


 
and sale provided for in this Agreement shall not be nor be deemed to be a
waiver of the representations and warranties of the Purchaser and the Parent
contained in this Agreement, which representations and warranties shall continue
in full force and effect for the benefit of the Vendors as provided in Article
4.


(b)  Performance of Agreement
 
    The Purchaser and the Parent shall have performed or complied with, in all
respects all of its obligations, covenants and agreements in this Agreement
which are to be performed or complied with by the Purchaser and the Parent at or
prior to the Time of Closing and shall have delivered to the Vendors at the time
of Closing a certificate dated the Closing Date under corporate seal, duly
executed by a senior officer of the Purchaser and the Parent acceptable to the
Vendors, to such effect.
 
(c)   Receipt of Closing Documentation
 
    All documentation relating to the due authorization and completion of the
purchase and sale of the Purchased Shares and all actions and proceedings taken
on or prior to the Closing Date in connection with the performance by the
Purchaser and the Parent of their respective obligations under this Agreement
shall be satisfactory to the Vendors and their counsel, acting reasonably, and
the Vendors shall have received copies of all such documentation or other
evidence as they may reasonably request in order to establish the consummation
of the transactions contemplated hereby and the taking of all corporate
proceedings in connection therewith in compliance with these conditions, in form
and substance satisfactory to the Vendors and their counsel, acting reasonably.
 
(d)  No Action to Restrain
 
    No action or proceeding shall be pending or threatened by any Authority or
any other Person (including a party hereto) to restrain or prohibit the
completion of the transactions contemplated by this Agreement.
 
(e)  Opinion of Parent’s General Counsel
 
    The Vendors shall have received an opinion dated the Closing Date, in form
and substance reasonably satisfactory to Vendors Counsel, from Parent’s General
Counsel, confirming the matters warranted in paragraphs b, c, d, e, f of Section
4.2 hereof, provided that, insofar as the opinion, expressed with respect to
such matters as are based on matters of fact, such opinions may be based solely
upon an officer of the Parent and such evidence as such general counsel may
reasonably deem appropriate.
 
(f)  Opinion of Purchaser’s Counsel
 
    The Vendors shall have received an opinion dated the Closing Date, in form
and substance reasonably satisfactory to Vendors Counsel, from Purchaser’s
Counsel, confirming the matters warranted in paragraphs a, c and f of Section
4.2 hereof, provided that, insofar as the opinion, expressed with respect to
such matters as are based on
 
43


 
matters of fact, such opinions may be based solely upon an officer of the Parent
or Purchaser and such evidence as such counsel may reasonably deem appropriate.


5.3 Waiver by Purchaser
 
If any of the conditions set forth in Section 5.1 have not been fulfilled,
performed or satisfied at or prior to August 19, 2002 the Purchaser may, by
written notice to the Vendors terminate all of its obligations hereunder and the
Purchaser shall be released from all its obligations under this Agreement. Any
of such conditions may be waived in whole or in part by the Purchaser by
instrument in writing given to the Vendors without prejudice to any of the
Purchaser’s rights of termination in the event of non-performance of any other
condition, obligation or covenant in whole or in part, and without prejudice to
its right to complete the transaction of purchase and sale contemplated by this
Agreement and claim damages for breach of representation, warranty or covenant.


 
5.4  Waiver by Vendors
 
If any of the conditions set forth in Section 5.2 have not been fulfilled,
performed or satisfied at or prior to _August 19, 2002 the Vendors may, by
written notice executed by all of the Vendors and given to the Purchaser,
terminate all of their obligations hereunder and the Vendors shall be released
from all their obligations under this Agreement. Any of such conditions may be
waived in whole or in part by the Vendors by instrument in writing executed by
all of the Vendors and given to the Purchaser, without prejudice to any of the
Vendors’ rights of termination in the event of non-performance of any other
condition, obligation or covenant in whole or in part, and without prejudice to
their right to complete the transaction of purchase and sale contemplated by
this Agreement and claim damages for breach of representation, warranty or
covenant.




ARTICLE 6   - INDEMNIFICATION


6.1 Indemnification by Vendors
 
The Vendors jointly and severally covenant and agree with the Purchaser and the
Corporation to indemnify and save harmless the Purchaser and the Corporation,
from and against any claim, demand, action, cause of action, damage, loss
(including lost profits), cost, liability or expense (including reasonable
professional fees and disbursements) (a “Claim”) (including without limitation
any liability based on an employee’s dismissal prior to Closing or other
liability to any employee prior to Closing)which may be made or brought against
the Purchaser or the Corporation or any one or more of them, or which they or
any one or more of them may suffer or incur in respect of, as a result of, or
arising out of:
 
(a) any nonfulfillment of any covenant or agreement on the part of the Vendors,
or any one or more of them, contained in this Agreement or any document or
certificate given pursuant to this Agreement;
44


(b) any inaccuracy in or breach of any representation or warranty of the
Vendors, or any one or more of them, contained in this Agreement or any document
or certificate given pursuant to this Agreement; or
 
(c) any debts and liabilities of the Corporation for Taxes existing at the Time
of Closing, or any reassessment for Taxes for any period ending on or before the
Closing Date, for which no adequate reserve has been provided for and disclosed
in the Balance Sheet.


 
6.2  Indemnification by the Purchaser and the Parent
 
The Purchaser and the Parent covenant and agree with the Vendors to jointly and
severally indemnify and save harmless the Vendors, from and against any Claim
which may be made or brought against the Vendors, or one or more of them, or
which they or one or more of them may suffer or incur, directly or indirectly,
in respect of, as a result of, or arising out of:
(a) any non-fulfillment of any covenant or agreement on the part of the
Purchaser under this Agreement or any document or certificate given pursuant to
this Agreement;
 
(b) any inaccuracy in or breach of any of the Purchaser’s representations or
warranties contained in this Agreement or any document or certificate given
pursuant to this Agreement;
  
 
6.3  Limitation of Liability
 
In no event shall an Indemnifying Party be liable for Claims, whether or not
previously made by an Indemnified Party, to the extent the aggregate value of
all Claims exceeds the Purchase Price. The parties acknowledge that Purchase
Price represents the maximum liability of the Purchaser and the Parent, on the
one hand, and the Vendors, on the other hand. Further, all demand for payment of
indemnification shall be subject to Sections 4.4 and 4.5 hereof and all other
provisions of this Agreement.


 
6.4  The Parent’s Guarantee
 
The Parent hereby guarantees the performance of and compliance with all of the
Purchaser’s obligations, covenants and agreements under this Agreement and Jim
Stechyson’s employment agreement in the form attached hereto as Exhibit
4.6(a)(1)


6.5  Procedure for Indemnification
 
(a)  Claims Other Than Third Party Claims
 
    Following receipt from the Vendors or the Purchaser, as the case may be (the
“Indemnified Party”), of a written notice of a claim for indemnification which
has not arisen in respect of a Third Party Claim, the party who is in receipt of
such notice (the “Indemnifying Party”) shall have 30 days to make such
investigation of the Claim as the Indemnifying Party considers desirable. For
the purpose of such investigation, the
45


 
Indemnified Party shall make available to the Indemnifying Party the information
relied upon by the Indemnified Party to substantiate the claim. If the
Indemnified Party and the Indemnifying Party agree at or prior to the expiration
of such 30 day period (or any mutually agreed upon extension thereof) to the
validity and amount of the Claim, the Indemnifying Party shall immediately pay
to the Indemnified Party the Undisputed Amount. If the Indemnified Party and the
Indemnifying Party do not agree within such period (or any mutually agreed upon
extension thereof), such dispute shall be resolved by arbitration as set out in
Section 7.15.
 
(b)  Third Party Claims
 
    The Indemnified Party shall notify the Indemnifying Party in writing as soon
as is reasonably practicable after being informed in writing that facts exist
which may result in a Claim originating from a Person other than the Indemnified
Party (a “Third Party Claim”) and in respect of which a right of indemnification
given pursuant to Section 6.1 or 6.2 may apply. The Indemnifying Party shall
have the right to elect, by written notice delivered to the Indemnified Party
within 10 days of receipt by the Indemnifying Party of the notice from the
Indemnified Party in respect of the Third Party Claim, at the sole expense of
the Indemnifying Party, to participate in or assume control of the negotiation,
settlement or defence of the Third Party Claim, provided that:


(i) such will be done at all times in a diligent and bona fide matter;


(ii) the Indemnifying Party acknowledges in writing its obligation to indemnify
the Indemnified Party in accordance with the terms contained in this Agreement
in respect of that Third Party Claim; and


(iii) the Indemnifying Party shall pay all reasonable out-of-pocket expenses
incurred by the Indemnified Party as a result of such participation or
assumption.
 
If the Indemnifying Party elects to assume such control, the Indemnified Party
shall co-operate with the Indemnifying Party and its counsel and shall have the
right to participate in the negotiation, settlement or defence of such Third
Party Claim at its own expense. If the Indemnifying Party does not so elect or,
having elected to assume such control, thereafter fails to proceed with the
settlement or defence of any such Third Party Claim, the Indemnified Party shall
be entitled to assume such control. In such case, the Indemnifying Party shall
co-operate where necessary with the Indemnified Party and its counsel in
connection with such Third Party Claim and the Indemnifying Party shall be bound
by the results obtained by the Indemnified Party with respect to such Third
Party Claim.
 
6.6  Additional Rules and Procedures
 
The obligation of the parties to indemnify each other pursuant to this Article 6
shall also be subject to the following:
46


 
    (a) an Indemnified Party shall only be entitled to make a claim for
indemnification pursuant to Section 6.1 or 6.2, as the case be, if written
notice containing reasonable particulars of such Claim is delivered to the
Indemnifying Party within the time periods provided for in Section 6.5(a) or
6.5(b) as the case may be;
 
    (b) if any Third Party Claim is of a nature such that the Indemnified Party
is required by applicable law to make a payment to any Person (a “Third Party”)
with respect to such Third Party Claim before the completion of settlement
negotiations or related legal proceedings, the Indemnified Party may make such
payment and the Indemnifying Party shall, forthwith after demand by the
Indemnified Party, reimburse the Indemnified Party for any such payment. If the
amount of any liability under the Third Party Claim in respect of which such a
payment was made, as finally determined, is less than the amount which was paid
by the Indemnifying Party to the Indemnified Party, the Indemnified Party shall,
forthwith after receipt of the difference from the Third Party, pay such
difference to the Indemnifying Party;
 
    (c) except in the circumstances contemplated by Section 6.5 above, and
whether or not the Indemnifying Party assumes control of the negotiation,
settlement or defence of any Third Party Claim, the Indemnified Party shall not
settle or compromise any Third Party Claim except with the prior written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld). A
failure by the Indemnifying Party to respond in writing to a written request by
the Indemnified Party for consent for a period of five days or more, shall be
deemed a consent by the Indemnifying Party to such request;
 
    (d) the Indemnifying Party and the Indemnified Party shall provide each
other on an ongoing basis with all information which may be relevant to the
other’s liability hereunder and shall supply copies of all relevant
documentation promptly as they become available;
 
    (e) notwithstanding Section 6.5, the Indemnifying Party shall not settle any
Third Party Claim or conduct any related legal or administrative proceeding in a
manner which would, in the opinion of the Indemnified Party, acting reasonably,
have a material adverse impact on the Indemnified Party, provided the
Indemnified Party agrees to release the Indemnifying Party from any liability in
relation to third party claims; and
 
    (f) no party will have any liability in respect of indemnification under
this Article 6 until the total dollar amount arising thereunder exceeds C$50,000
(the “Threshold Amount”). In the event a party’s liabilities under this Section
6 exceeds the Threshold Amount, then in such event the party obligated for
indemnification shall fully indemnify and reimburse the other party for all
amounts up to the Threshold Amount, as well as amounts in excess of such amount.


6.7  Rights Cumulative
 
The rights of indemnification contained in this Article 6 are cumulative and are
in addition to every other right or remedy of the parties contained in this
Agreement or otherwise.
47


 
6.8  GST
 
If the Vendors and the Purchaser acting reasonably determine that any payment
(the “Payment”) made pursuant to this Article 6 is subject to GST or are deemed
by the ETA to be inclusive of GST, the Indemnifying Party agrees to pay to the
Indemnified Party in addition to the Payment an amount equal to the Payment
multiplied by the applicable rate of GST.

 
6.9  Set-Off Rights
 
The Holdback Funds shall be placed in a separate account of the Purchaser or
Parent at Closing pursuant to Article 3 above, for a period of one year from the
Closing (the “Holdback Period).. If Purchaser determines that it has a Claim it
shall notify Jim Stechyson on behalf of the Vendors (hereinafter for purposes of
this Section, the “Vendor”) in writing of such Claim (the “Set-Off Claim”)
stating (i) the amount of the Claim, and (ii) the basis for such Claim for the
Vendor to evaluate the Set-Off Claim; Vendor shall have ten (10) days to
evaluate and respond to the Set-Off Claim in writing. If Vendor does not dispute
the Set-Off Claim, Purchaser shall be entitled to set off such claim against the
Holdback Funds. In the event that the Vendor disputes a Set-Off Claim, the
parties will resolve such dispute using the procedure described in Section 7.15
below, provided that, if the HoldbackPeriod described in this section expires
during the existence of a dispute involving a Set-Off Claim, the Purchaser shall
retain an amount equal to the Set-Off Claim pending resolution of the dispute,
and will release the balance of the Holdback Funds to Vendor.


6.10 Exception
 
Notwithstanding any other provision in this Agreement, if Purchaser has an
expressed right pursuant to this Agreement to draw HoldbackFunds without
compliance with Article 6 then Purchaser may draw Holdback Funds without regard
to any limitation in this Article 6 and without compliance with any provision of
this Article 6 and, without limiting the generality of the above, such draw
Holdback Funds shall not be subject to the limitations set out in Section 6.6(f)
hereof. However, any draw from Holdback Funds by Purchaser shall be based on
Purchaser’s reasonable interpretation of this Agreement and applicable facts and
Vendors reserve the right to arbitrate any claim that Purchaser was not entitled
to draw funds from the Holdback under the terms of this Agreement.
 
The foregoing indemnification provisions in this Article 6 are in addition to,
and not in derogation of, any statutory, equitable, or common law remedy any
Party may have with respect to the transactions contemplated by this Agreement.
 
ARTICLE 7   - GENERAL

 
7.1  Public Notices
 
All public notices to third parties and all other publicity concerning the
matters contemplated by this Agreement shall be jointly planned and co-ordinated
by the Parties and no Party shall act unilaterally in this regard without the
prior approval of the other Parties, except where the Party making such notice
is required to do so by law or by the applicable regulations
48


 
or policies of any regulatory agency of competent jurisdiction or any stock
exchange in circumstances where prior consultation with the other Parties is not
practicable.
 
7.2  Term Sheet
 
The Parties acknowledge that this Agreement supersedes any and all versions of
that that certain unexecuted term sheet between the Vendors and the Purchaser.


7.3  Confidentiality
 
The existence and terms and conditions of this Agreement are confidential until
publicly disclosed. The parties acknowledge and agree that they are parties to a
mutual non-disclosure agreement, and continue to be bound by the terms thereof.


7.4  Stand-Off
 
The Vendors, on behalf of themselves, the Corporation, its officers, directors,
attorneys, and advisors, agree not to (i) solicit, initiate, or encourage the
submission of any proposal or offer from any person relating to the acquisition
of any capital stock or other voting securities, or any substantial portion of
the assets, of the Corporation (including any acquisition structured as a
merger, consolidation, or share exchange), or (ii) participate other than with
Purchaser in any discussions or negotiations regarding, furnish any information
with respect to, assist or participate in, or facilitate in any other manner any
effort or attempt by any person to do or seek any of the foregoing
(collectively, the “Stand-Off”). The Vendors and/or the Corporation will notify
Parent immediately if any person makes any proposal, offer, inquiry, or contact
with respect to any of the foregoing. The Corporation will deal exclusively with
Purchaser notwithstanding any third party proposals. The Stand Off will expire
at the earlier of (i) sixty (60) days from the effective date of this Agreement
(ii) or the Closing.


7.5  Expenses
 
Each Party to this Agreement shall pay its respective legal, accounting and
other professional advisory fees, costs and expenses incurred in connection with
the negotiation, preparation or execution of this Agreement and all documents
and instruments executed or delivered pursuant to this Agreement, as well as any
other costs and expenses incurred.


7.6  Further Assurances
 
The Parties shall do all such things and provide all such reasonable assurances
as may be required to consummate the transactions contemplated by this
Agreement, and each Party shall provide such further documents or instruments
required by any other party as may be reasonably necessary or desirable to
effect the purpose of this Agreement and carry out its provisions, whether
before or after Closing.


7.7  Assignment and Enurement
 
Neither this Agreement nor any benefits or duties accruing under this Agreement
shall be assignable by any Party without the prior written consent of each of
the other Parties, which
 
49


 
consent shall not be unreasonably withheld or delayed. Subject to the foregoing,
this Agreement shall ensure to the benefit of and be binding upon the Parties
and their respective successors (including any successor by reason of
amalgamation of any Party) and permitted assigns.


7.8   Entire Agreement
 
With respect to the subject matter of this Agreement, this Agreement and its
Exhibits supersedes all prior understandings and communications between the
parties or any of them, oral or written. This Agreement, together with any
exhibits and checklists attached hereto and any document delivered pursuant to
this Agreement, constitutes the entire agreement between the Parties with
respect to the matters herein and supersedes all prior agreements,
understandings, negotiations and discussions relating to the subject matter
hereof. The execution of this Agreement has not been induced by, nor do any of
the Parties rely upon or regard as material, any representations, promises,
agreements or statements whatsoever not incorporated herein and made a part
hereof. This Agreement shall not be amended, altered or qualified except by
written agreement signed by all of the Parties.


7.9  Waiver
 
    Except as otherwise expressly set out herein, no waiver of any provision of
this Agreement shall be binding unless it is in writing. No indulgence or
forbearance by a Party shall constitute a waiver of such Party’s right to insist
on performance in full and in a timely manner of all covenants in this
Agreement. Waiver of any provision shall not be deemed to waive the same
provision thereafter, or any other provision of this Agreement at any time.


7.10  Notices
 
All payments and communications which may be or are required to be given by any
party to any other party, shall be in writing and (i) delivered personally,
(ii) sent by prepaid courier service or mail, or (iii) sent by prepaid
telecopier or other similar means of electronic communication to the parties at
their following respective addresses:
 
For the Purchaser and the Parent:
Susie Strohm
ClearOne Communications, Inc.
1825 West Research Way
Salt Lake City, Utah 84119
Attention:  Susie Strohm
Telecopier:  (801) 974-3742
 
 
50


with a copy to:
J. Scott Hunter
Clyde, Snow, Sessions, & Swenson
201 South Main
Salt Lake City, Utah 84119
Attention:  J. Scott Hunter
Telecopier:  (801) 521-6280
 
For the Vendors:
Jim Stechyson
5597 Goddard St
Ottawa, Ontario
K4M1C5
 
with a copy to:
Norm Stechyon
1080 Tomkins Farm Crescent
Greely, ON, K4P 1M5
 
Telecopier:  613 822 1109
 
 
Any such notice so given shall be deemed conclusively to have been given and
received when so personally delivered or delivered, by courier or on the day on
which termination is confirmed if sent by telecopier or other electronic
communication or on the fifth day following the sending thereof by mail. Any
party may from time to time change its address hereinbefore set forth by notice
to the other parties in accordance with this section.
 
7.11  Severability
 
If any provision of this Agreement or portion thereof or the application thereof
to any Person or circumstance shall to any extent be invalid or unenforceable:
(a) the remainder of this Agreement or the application of such provision or
portion thereof to any other Person or circumstance shall not be affected
thereby; and (b) the Parties will negotiate in good faith to amend this
Agreement to implement the intentions set forth herein. If the Parties cannot
agree on an appropriate amendment, any Party may refer the matter for
determination pursuant to and in accordance with Section 7.15. Each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
 
7.12  Execution by Facsimile
 
The signature of any of the Parties hereto may be evidenced by a facsimile copy
of this Agreement bearing such signature.
 
 
51


 
7.13  Counterparts
 
This Agreement may be signed in one or more counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument. Notwithstanding the date of execution of
any counterpart, each counterpart shall be deemed to bear the effective date set
forth below.
 
7.14  Governing Law and Jurisdiction for Disputes
 
    This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein and shall be treated, in all respects, as an Ontario contract and the
parties hereto do attorn to the exclusive jurisdiction of the Courts of Ontario.
 
7.15  Resolution of Disputes by Arbitrator
 
    (a) Any dispute, controversy or claim arising out of this contract,
including any question regarding its existence, validity or termination, shall
be submitted by any party to be finally resolved by arbitration under the
Ontario Arbitration Act, 1991 as amended (the “Act”). The Act is incorporated by
reference into this clause.
 
    (b) The language of the arbitration shall be English. The arbitration shall
be governed by the substantive and procedural law of Ontario. The venue for the
arbitration shall be Ottawa.
    
    (c) The arbitration shall be conducted by a single arbitrator appointed by
agreement between the parties, or in the absence of agreement, in accordance
with the Act.
 
    (d) The arbitration must be complete, and a decision rendered, within ninety
(90) days of the submission of the dispute to arbitration.
 
    (e) The decision arrived at pursuant to the arbitration shall be final and
binding. No appeal shall lie from the arbitration. Any award granted as a result
of arbitration proceedings under this section shall be recognized
internationally, and may be entered in any court having jurisdiction to enforce
such awards.
 
    (f) The prevailing Party in any arbitration brought to enforce or interpret
this Agreement shall be entitled to reasonable costs, fees, losses, and expenses
including attorney’s fees.
 
7.16 Remedies
 
The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached. It is accordingly agreed that
the parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in an arbitration proceeding brought pursuant to Section 7.15 of this
Agreement.


52


7.17 Undisputed Amounts
 
Subject to the express provisions of this Agreement, where there is any dispute
as to the amount of money owing by any Party to any other Party hereunder, the
portion of the amount owing that is not in dispute or otherwise contested or
challenged (the “Undisputed Amount”) if any, shall be paid within the time
required herein or if the required time has elapsed, shall be paid immediately,
without deduction or abatement, but without prejudice to the rights of the
Parties to contest, challenge or otherwise dispute the appropriate disposition
of the remaining portion of the money claimed hereunder.
 
7.18  Survival
 
Unless replaced, amended or withdrawn prior to any detrimental reliance thereon
by the Accepting Party (as defined in this paragraph), all covenants,
agreements, indemnities, warranties and representations set forth herein or in
any certificate or other document delivered pursuant to or in connection with
this Agreement by or on behalf of one Party to another Party (the “Accepting
Party”) shall be deemed to have been relied upon by the Accepting Party
notwithstanding any investigations heretofore or hereafter made by or on behalf
of the Accepting Party or its agents, and shall, unless expressly provided
otherwise, survive in full force and effect and not merge upon the execution,
termination or expiry of this Agreement.
 
7.19  Good Faith
 
All parties hereto covenant to act in good faith and fairly in connection with
all obligations set out herein including, without limitation, allowing Vendors a
good faith attempt to earn the Earn Out Amount. In connection therewith, James
Stechyson shall have reasonable rights and responsibilities regarding operations
of the Corporation subject to reasonable controls by Parent.
 
[Signatures appear on the following page]


 
53


IN WITNESS WHEREOF the parties have hereunto duly executed this Agreement on the
date first above written.
 
 
 

 
  /s/ Brian R. Woodland                              
Witness
 
PURCHASER:
ClearOne Communications of Canada, Inc., a
New Brunswick corporation
 
Per:    /s/ Frances M. Flood                                  
Its:     President & CEO                                  
 
 /s/ Brian R. Woodland                              
Witness
 
PARENT:
ClearOne Communications, Inc., a Utah
corporation
 
Per:    /s/ Frances M. Flood                                  
Its:     President & CEO                                  
 
                                                                     
Witness
 
VENDORS:
3814149 Canada Inc., a Canadian corporation
     
Per:                                                                             
Its:                                                                             
 
                                                                     
Witness
 
3814157 Canada Inc., a Canadian corporation
     
Per:                                                                             
Its:                                                                      
 
                                                                     
Witness
 
Stechyson Family Trust
     
Per:                                                                             
Its:                                                                     
                                                                     
Witness
 
Heather Stechyson Family Trust
     
Per:                                                                            
Its:                                                                       
 
                                                                   
Jim Stechyson
 
                                                                   
Norm Stechyson

 